 CRESCENT CONSTRUCTION CO. OF SHREVEPORTRichard E. McMahon and C.D.White,Jr., d/b/aCrescent Construction Company of ShreveportandCommunicationsWorkersofAmerica,AFL-CIO. Cases 15-CA-3068 and 15-CA-3165June 27, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn March 28, 1968, Trial Examiner Leo F.Lightner issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. He further found that the Respondent had notengaged in certain other unfair labor practices al-leged in the complaint and recommended that suchallegations be dismissed. Thereafter, the Respon-dent filed exceptions to the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions' and theentire record in the case, and hereby adopts thefindings,' conclusions,3 and recommendations ofthe Trial Examiner.'Respondent has excepted to the Trial Examiner's rejection in his fn 3of certain exhibits which it contends would establish that the Union nolonger represents a majority of the employees in the bargaining unit Theproposed stipulation, although rejected, is included among the exhibits Wefind it unnecessary to determine whether the Trial Examiner's ruling in thisrespect was proper, inasmuch as we have examined the proffered facts andfind them immaterial to the issues involved herein in light of our findings asto the widespread violations of the Act and the nature of Respondent's un-lawful refusal to bargainz In concluding that White's speeches violated Sec 8(a)( 1) of the Act,we find it unnecessary to pass upon the Trial Examiner's conclusions con-cerning the statements about replacement of strikers And in adopting theTrial Examiner's finding that Respondent failed to bargain in good faith, wedo not rely on Respondent's action in November 1966 in filing a petition torevoke certification challenging the status of the Union as bargainingrepresentative'The Trial Examiner inadvertently stated that during the June 20 bar-gaining session, Stanford, Union counsel, related that he "did come" fromAtlanta to engage in futile bargaining, whereas Stanford stated that he didnot come from Atlanta to engage in futile bargainingORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-172 NLRB No. 80569mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Richard E. McMahon and C. D. White, Jr., d/b/aCrescent Construction Company of Shreveport,Shreveport, Louisiana, its officers, agents, succes-sors, and assigns, shall take the action set forth intheTrialExaminer'sRecommended Order, asherein modified:Add the following to paragraph 1(d) of the TrialExaminer's Recommended Order and the fifth in-dented paragraph of the attached Appendix.except to the extent that such rights maybe affected by the proviso in Section 8(a)(3)of the Act.IT IS FURTHER ORDERED that those portions ofthe complaint as to which no violations have beenfound are hereby dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F.LIGHTNER, Trial Examiner:This proceed-ing was heard before me in Shreveport, Louisiana,on November 6, 7, 8, and 9,1967, on the con-solidated complaint of General Counsel and theanswer of Richard E.McMahon and C. D. White,Jr.,d/b/aCrescentConstructionCompany ofShreveport,herein called the Respondent.' Theconsolidatedcomplaint contains allegations ofviolations of Sections 8(a)(5), (3),and (1) and2(6) and(7) of the Labor Management RelationsAct, 1947,as amended,61 Stat.136, herein calledtheAct.The parties waived oral argument andbriefs filed by the General Counsel,Respondent,and Charging Party, have been carefully con-sidered.'Upon the entire record,' and from my observa-tion of the witnesses, I makethe following:A charge was filed on April 27, 1967, in Case 15-CA-3068, andamended on July 27, 1967 A charge was filed on September 18, 1967, inCase 15-CA-3165 A consolidated complaint was issued on October 16,1967The parties are commended for the excellence and helpfulness of thesebriefs in sharpening the issues, and for helpful citationsDuring the hearing, to correctly reflect the identity of individuals, in thecomplaint and transcript, the names of the Charles Grice and Roy Emersonwere corrected to Charles Guice and Ray Emmons At the conclusion ofthe hearing, the record was left open for the submission of a stipulation,subject to determination of relevancy and materiality, indicating thenumber of employeesin theunit, immediately prior to the June 8, 1967,strike, the number, dates of employment, or termination of employees, em-ployed during the strike, who performed the work normally performed bythe unit employees Subsequently, five documents have been received,marked for identification as TX Exhs 1(a) to (e), respectively, (a) a copyof a letter from Respondent's counsel to Charging Party's counsel, datedNovember 17, (b) a copy of a letter from Charging Party's counsel toRespondent's counsel, dated November 21, (c) a copy of a letter fromRespondent's counsel to Charging Party's counsel, dated November 28,(d) a copy of a letter from Charging Party's counsel to the Trial Examiner,datedDecember 20, and (e) a stipulation, with attachments, datedNovember 17, signed only by General Counsel and Respondent's counsel,all dates being 1967 Absent concurrence of the Charging Party, the docu-ments are rejected However, the documents have been placed in the file asrejected exhibits 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent, a partnership, owned by Richard E.McMahon and C. D. White, Jr., maintaining itsprincipal office and place of business in Shreveport,Louisiana, is engaged in the construction industry.'During the 12 months preceding the issuance of thecomplaint, a representative period, Respondentperformed services for Southern Bell Telephoneand Telegraph Company valued in excess of$250,000, and said telephone company purchasedand received supplies and materials within the Stateof Louisiana, from points directly outside the Stateof Louisiana, of a value in excess of $50,000. Thecomplaintalleges,the answer admits, and I findthat Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDCommunicationsWorkersofAmerica,AFL-CIO, herein called the Union, is a labor or-ganizationwithin the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe IssuesThe principle issues raised by the pleadings andlitigated at the hearing are whether the Respon-dent: (a) interfered with, restrained, and coercedits employees in the exercise of rights guaranteed inSection 7 of the Act, in violation of Section8(a)(1),by interrogation, threats, promises ofbenefit, or granting of benefits, creating the impres-sion of surveillance, and other coercive conduct, asmore fully set forth in the complaint, which con-tains 47 separate specifications of misconduct byWhite, a partner, Superintendent Hay, ForemenGuice and Juchartz, Emmons, superintendent atNew Orleans, or by Harlan or Caldwell, allegedagents, on various dates between November 1966and September 1967, as more fully set forthinfra;or (b) refused to bargain collectively in good faithwith the Union as the exclusive collective-bargain-ing representative, commencing November 1, 1966,and on various dates thereafter, by entering bar-gaining with a fixed and inflexible position, andthereafter engaging in conduct inconsistent withgood-faith bargaining, allegedly violative of theprovisions of Section 8(a)(5) and (1) of the Act, asmore fully set forth,infra;or (c) whether therefusal of Respondent to reemploy Eugene Lewisand Robert Wallace, on or about August 21, 1967,at the termination of a strike, and their discharge,thereafter, was discriminatorily motivated, in con-travention of the provisions of Section 8(a)(3) and(1) of the Act. A subsidiary question is whether astrike, which commenced on June 9, 1967, and ter-minated on August 21, 1967, was an unfair laborpractice strike.Respondent denies the commission of any unfairlabor practice. Affirmatively, Respondent asserts itwas the Union which adopted fixed and inflexiblepositionsand failed to bargain in good faith.Respondent acknowledged, in its answer, that itmade no offer of a wage increase, that it urged thatitbe permitted to continue the existing practice ofgranting merit increases, and, after the expirationof the certification year, which terminated July 1, itdid grant a 20-cent per hour wage increase to em-ployees in the unit on approximately September 2,1967, asserting a belief that the Union no longerrepresented a majority in the bargaining unit.Respondent's defense, to its admitted failure toreinstate Lewis and Wallace, is asserted to be byreason of violence during the period of the strike,accordingly, the discharges were asserted as beingfor cause.Supervisory Personnel and AgentsIt is undisputed that C. D. White, Jr., a partner,andWilliam C. Hay, superintendent, are super-visors within the meaning of Section 2(11) of theAct.At the outset of the hearing, Respondentacknowledged that Charles Guice and CharlesJuchartz are working foremen, that each has effec-tively recommended the hiring and firing of em-ployees, and that they were excluded from the bar-gaining unit. Accordingly, I find they are super-visors within the meaning of Section 2(11) of theAct.Ray Emmons is superintendent at the CrescentConstruction Company of New Orleans, holdingthe position equivalent to Superintendent Hay, atShreveport. The events recited, in support of the al-legationsconcerningEmmons,occurredatFranklinton,Louisiana,duringanemergencycaused by a hurricane, and, as more fully described,infra,Franklinton is normally not within the ju-risdiction of either operation. I find, for reasons ex-plicated,infra,that Emmons was acting in a super-visory capacity within the meaning of Section 2(11)of the Act, in February 1967.It is undisputed that W. O. Harlan is not em-ployed by Respondent. Harlan, who did not appearas a witness, was identified by White as a plant con-tract supervisor for The Southern Bell TelephoneCompany, at Shreveport. White asserted that Har-lan's duties, insofar as they relate to Respondent'soperation, are in the nature of quality control, toThe same individuals are also the sole owners of Crescent ConstructionCompany of New Orleans, a separate partnership While we are primarilyconcerned herein with Respondent,some subsidiary questions,involvingan employee of this separate partnership,Emmons, areconsideredinfra,under supervisory personnel CRESCENT CONSTRUCTION CO. OF SHREVEPORT571see that cables are buried deep enough, that polesare set correctly, and that general specifications arefollowed in the performance and manner ofRespondent's work.White asserted that Harlandoes direct Respondent's supervisors as to what isto be done, in the nature of production and in thenature of scheduling of jobs. White acknowledgedthatHarlan addresses criticisms, comments, andsuggestions, regarding the quality of the work per-formed, to Respondent's foremen and superinten-dent. On occasions, Harlan did direct Respondent'ssuperintendent and foremen to send, or not to send,specified employees of Respondent on a particularjob.5Accordingly, for the reasons set forth in themargin, I find that Harlan was an agent of theRespondent, within themeaning ofSection 2(13)of the Act.6The complaint alleges, and General Counselurges, that Bobby Caldwell, an employee, was alsoan agent of Respondent. For reasons explicated,in-fra,I find Caldwell's alleged agency limited to a sin-gle assignment given to him by Superintendent Hay.Background and Sequence of EventsThere is no dispute as to the background factsand sequence of events set forth herein.On May 26, 1966, the Union filed a petition forelection,Case 15-RC-3398; on June 8, 1966,Respondent and the Union entered into a stipula-tion for certification on consent election; on June23, 1966, an election was held, there were 32 eligi-ble voters, and a tabulation of the ballots revealed22 votes for and 10 against the petitioner; on July1, 1966, the Regional Director issued a certifica-tion.The Union did not request a meeting for the pur-pose of collective bargaining until September 26, atwhich time J. L. Mahady made such a request toRespondent'scounsel.Inthe interim,withoutnotice to the Union,on September 10, 1966, fouremployees were given wage increases.'The earliestdate within the Section 10(b) period is October 28,1966.Meetings for collective bargaining were held onNovember 1, 1966, and January 11,January 19,February 14, March 31,April25, June 8,and June20, all 1967.A strike ensued,commencing June 9,1967, and terminating August 21,1967; approxi-mately 35 employees,in a total unit of approxi-mately 41 employees,did not report for work dur-ing the period of the strike.While new employeeswere hired during the strike period,Respondent hasnot asserted that they were replacements.Within several days of the termination of thestrike,Respondent reemployed all of the strikerswho sought reemployment,except Lewis and Wal-lace, alleged discriminatees.While,as set forth, in-fra,throughout the period of negotiations Respon-dent offered no wage increase,on August21, 1967,White announced a 20-cent-per-hour,across-the-board, increase,effectiveSeptember 1 or 2,without notice to the Union.On the day following each negotiating session,with one exception,and on May 9,1967, when ascheduled negotiating session was not held,White,inferentially at the commencement of work, ad-dressed the employees gathered in the Respon-dent's yard,advising them of the progress,or lackof it,of the negotiating sessions and the Respon-dent's adamant position on some of the issues. Theexception was on January 20,when the speech wasgiven by Superintendent Hay.The principal events with which we are hereinconcerned occurred between the date of certifica-tion,July 1, 1966,and, except for the discharges ofLewis and Wallace,the granting of the wage in-crease effective September2, 1967.While there isSRobertWallace, alleged discriminateeherein, crediblyrelated that itwas Harlanwho advisedhim thathe would beamong the employees whowould go to Franklinton, Louisiana, 300 miles from Shreveport, in Febru-ary 1967,during an emergencyWallacewas among thoseinstructed, byHarlan, to do certain work at Harlan's home and Harlan's son's home, inthe nature of pavinga driveway,aiding in the alteration of Harlan's home,moving furniture, etcEugene Lewis, alleged discriminatee herein, described instructions givenby Harlan to Respondent's employees,including supervisory employees,particularly in relation to the assignment of particularmen to aparticularcrew, and the assignment,by Harlan, ofovertimework Lewisalso relatedthat he was assignedfor a period of several years,both during the work-week and on weekends, to do yardwork at Harlan's home, as well as thepainting of Harlan's son's home,the buffing and waxing of floors, and otherwork performedat Harlan's house.Lewis identified other Respondent em-ployees assigned to thistype of workas Bryant,Bruton,Emmett, Mays,Simmons, andWesleyit is undisputed that these employeeswere paid forthis work by RespondentIt is also undisputedthat both Foreman Guiceand Juchartzwerepresent,at times, anddirectedthe performance of someof this work.RubenWesley, who has been employedby Respondentsince 1952, andis still employed,credibly related thatHarlan issuedorders bothto foremenand to individual employees in the presence of foremenWesley relatedthat he had been instructedby his foreman, Guice, to follow anyinstruc-tions given him by HarlanWesley wasgiven similar instructions by Su-perintendent HaySuperintendent Hay did not deny that there were occasions when Harlanwould select employees to be sent to a particular place, orto do aparticu-lar job, but sought to minimizethe frequency,asserting he might havepicked out one or two because of their particular skill Hay acknowledgedthat Harlan spends a lot of his time checking the work doneby Respon-dent's employees Hay acknowledgedthatHarlandid haveWesley go toWaskom,Texas, to pickup a load ofbricks totake to Harlan's home, forsome alterations and thatother ofRespondent's employees were assignedto do work at Harlan'shome, andthe home of Harlan's son To the extentthe testimony of Hay, inregard tothe activities of Harlan, is at variancewiththat of Wallace,Lewis, and Wesley,I credit the latter threeWhite asserted that Harlan, to White's knowledge,never directed an em-ployee, relative to thelatter's work,"without going through the foreman "White admittedfamiliaritywiththe work doneat the homes of Harlan andHarlan's son,by Respondent's employees, and that Respondent paid theseemployees for this workeUnited Electrical,Radio &Machine Workers of America (AmericanRubberProducts Corporation),106 NLRB 1372, 1379, and fns 26 and 27,Hampton MerchantsAssociation, 151 NLRB 1307, 1308,Armstrong Tireand Rubber Company, Tire Test Fleet Branch,Ill NLRB 708, 717, enfd.228 F 2d 159 (C A 5)' Identified as Bobby Caldwell, L C. Mays, Levear Feaster, and M. L.Lee Caldwell's increasewas 20 cents per hour, to a $1.85 rate, while theothers were25-cent-per-hour increases,to a $1 65 rate 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome confusion in the record as towhat was said byWhite in a speechshortly afterthe electionin earlyJuly 1966,as differentiated from later speecheswithin the10(b) period,and while the wage in-creases granted in September 1966, were patentlyoutside the10(b) period,these events are con-sidered solely as background,in viewof thestatuto-ry limitation on a finding of an unfairlabor prac-tice, precluded under theAct asto eventspreced-ingOctober28, 1966.In theBryancases theSupreme Court has stated that earlier events maybe utilized to illuminate and explain the eventswithin the period.Accordingly,reference herein tothese events is so specifically limited.Interference, Restraint, and CoercionThe evidence relative to acts and statements ofRespondent's supervisory personnel or agents, al-legedly conducted in derogation of the provisionsof the Act, is summarized under the name of theparticular representative specified in the complaintand testimony.Except where otherwise noted, all ofthese events occurred in 1967.C. D. White, Jr.It is undisputed that after each negotiating ses-sion,on the dates set forth,supra,except January20, and on May 9,White addressed the employeesand advised them of the progress,or lack ofprogress,in his negotiations with the Union on therespective prior day.The factsrelative toWhite'sstatements are in dispute.LeroyDavis, presentlyemployed byRespondent,having been hired after the election,credibly re-lated that on May 8 White stated he had hadanother meetingwith the Unionand nothing hadchanged, that he wouldhave to dealwith the Unionuntil July,that he could not deal with the em-ployees until after that,when they would haveanother election,that hecould not fire the em-ployees on account of the Union,but could replacethem,and theywould not losea day's work if theywent on strike.HueyFurgerson,shopsteward forthe Union, anemployee of Respondentfor 13 or 14 years,credibly relatedthatWhite gave a speech to theemployeesshortlyafter the election,inferentially inJuly 1966,as well as several other speeches later.Furgerson related thatWhite,in the first speech,advised the employees that he wanted them toknow how hefelt aboutthe Union,then assertedthat whatever stepsthe Uniontook his work wasstillgoing on, that no matter what happened, ifnecessary, he could replace the employees. Whitethen related a prior incident,whichoccurred inNew Orleans, when that operation was organizedby a union.White asserted he attended the bargain-ing meetingsand after a year the Union "just fadedaway." Aftera negotiating meeting inNew Orleans,in April,according to Furgerson,White advised thegroup of 35 or 40 employees, on April 26, that theyhad had a meeting and did not accomplishanything,that they could not agree on union shopor the checkoff of dues, that he would never agreeto a union shop or to the checkoff of dues, that ashe had stated before his work was still going to goon "regardlessof what." Whitealso asserted, atthat time,that he intended to continue meetingwith the Union until June 30, after which the em-ployees would have another election.RobertWallace,alleged discriminatee herein,corroborating the assertions of Furgerson,crediblyrelated that, on April 26, White advised the assem-bled employees of the negotiating session of theprior day, related that the Union and the Companyhad met and had not agreed to anything.White ad-vised the employees that he was not going to agreeto anything with the Union, that the Union was try-ing to get a union shop and checkoff, that White in-tended to continue to negotiate with the Unionuntil June 30, and after that they would haveanother election.White also advised the employeesthat he could not deal with them until after June30.White advised that he knew the biggest majorityof the employees had made a mistake in voting theUnion in, that he believed that after the next elec-tion the big majority would vote for the Company.White also advised the employees that if they wenton strike he could bring replacements from NewOrleans.Eugene Lewis,alleged discriminatee herein, cor-roborated the assertions of Furgerson that shortlyafter the election,inferentiallyin July 1966, Whiteadvised the employees that he would not lose aday's work on account of the Union,that he hademployees in New Orleans who would replace themif the employees went on strike. White,at that time,also advised the employees that a Union had or-ganized the operation in New Orleans,that theCompany bargained with the Union for a year, andthen the Union "just went away." Lewis crediblyrelated that, in April,White advised the employeesthat the negotiating meetinginNew Orleans theprevious day had accomplished nothing, that theUnion sought a union shop and checkoff, and thatRespondent would not agree.White then advisedthe employees that he had to go alongwith theUnion,inferentially in bargaining,for 1 year, thatthe year would be up in June,and that he couldthen deal with the employees.White also assertedthat he believed that a majority of the employeesmade a mistake in voting for the Union,that theywould have another election,and that he believed a8Local Lodge No. 1424(Bryan ManufacturingCo) v. N.L.R.B.,362U S.411. CRESCENT CONSTRUCTION CO. OF SHREVEPORTmajority of the employees would vote for the Com-pany.RubenWesley,who has been employed byRespondent since 1952, credibly related that aftereach negotiation sessionWhite would make aspeech to the employees,advising them that hewanted to keep them up to date with the Union,"and how the Union was coming along and thatthey hadn't agreed on nothing."White advised theemployees that the Union wanted a union shop andthat he had not agreed on that.He also advised theemployees that he could not fire them but, if neces-sary,he could replace them.InMay, White advisedthem that he had been working for 20 years, in-tended to continue to work,and if they went out onstrike he was not going to lose a day'swork. Ac-cording to Wesley,inMay, White again related thatthe effort of the Union to organize in New Orleansresulted in his bargaining for a year,and then theUnion"went on away."White acknowledged making a speechshortlyafter the election,inferentially in July 1966, inwhich he pointed out that a union had won an elec-tion in New Orleans in 1960 and"after a term oflong period of negotiationsthat the Union hadwalked away from the table, that we never heardfrom themagain.That was about what I impartedto the employees at that meeting."White,assertinghe never took any position about bringing em-ployees from New Orleans in the event of a strike,then related"in every speech that I made to theemployees,I specifically stated that if they went onstrike,we would replace them and continue opera-tions,but at no time did I say we would bring em-ployees up from New Orleans to replace them."Respondent introduced a copy of the speech pur-portedly given by White on April 26, which recitesin part, the negotiating meeting on the prior day inNew Orleans, that no progress was made, and thatthere were still 25 different items on which Respon-dent and the Union had not agreed,including unionrequests for union shop and checkoff.The speechcontains the following passages,inter alia:The Companyhas refused to agree to a unionshop, and the Company has refused to takemoney out of your wages and send it to theUnion forunion dues.At the present time,the Company has seriousdoubts as to whether this union still representsamajority of our employees.However, theFederal law says that since the employeesvoted for a union before,we must deal withthat union for a period of one year, and theCompany is doing so. The year will be up onJuly 1, which is about 2 months away.Until July 1, the Company cannot deal with itsemployeesdirectly,butmust dealwith theUnion for our employees. After July 1, thereprobably willbe another election. If the Com-pany wins the next election,then the Companywill be able to deal with its employees directly573over theirworking conditions and their wages.If the Unionwins the next election, it wouldmean that theCompany would be forced bylaw to deal with the Union, and only theUnion, for another year.*Ialso want to tell you something about whatwould happen if we would have a strike here.Since the Union has not been given all thethings it asked for in the negotiations, theUnion would have a right to ask all of our em-ployees to go on strike. I am telling all of younow that you donothave to go on strike if youdo not want to. As long as you want to come towork for us, the Company will see that you arefully protected from any violence. If any of ouremployees would go on strike, the Companyintends to keep on operating and will hire newemployees to replace the employees who wenton strike. For this reason, it would not besmart for any of our employees to think aboutgoing on strike and then lose their jobs becauseof replacement.White acknowledged he did not have copies ofthe speeches which he gave on other occasions.White asserted his memory to be that his referenceto the Union in New Orleans was in a speech earlierthan April 26.White asserted the reason for hisspeeches was, "What I tried to do was to explain tothe employees the main areas of disagreement dur-ing those negotiations." He acknowledged that, atleast on one occasion, he made reference to theUnion's request for a union-security provision and acheckoff and also the Company's request that anycontract be limited, in term, to a date not later thanthe end of the certification year.White denied the reason for thesemeetings wasto encourage employees to drop union activity. Hisexplanation was that many of the employees hadworked for him for 15 years, that he had sought inhisnegotiationswith Southern Bell to improvewages and working conditions, "so it was only fairto me, I felt, to try and inform the employees of thestatus of the negotiations that were going on withthe Union in these meetings." White acknowledgedadvising the employees, on April 26, "I still believethat most of you who voted for the Union did so inerror, and did not realize that a union was reallynot necessary to help you here." White describedthis as his feeling, at the time of his testimony.To the extent the testimony of White is in vari-ance with that of Davis, Furgerson, Wallace, Lewis,and Wesley, the last five are credited. I do notcredit the assertion of White that he read the April26 speech verbatim.Itisalleged that, in February 1967,Whiteinquired of an employee how the employees werecoming along with the Union, and advised him thatthe employees sure messed themselves up with theUnion. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDWesley credibly related that while he was inFranklinton, in February,White asked Wesley,whom the record indicates was well known toRespondentas a unionadvocate, "How y'all com-ing with the Union?" When Wesley responded hedid not know, White advised Wesley of a negotiat-ingmeetingscheduled for the following week.White did not deny this conversation with Wesley.Absent any evidence to support the allegations ofparagraph 19(e) the complaint, I will recommenddismissalof that subsection.William C. HayIt is alleged that, on January 30, Hay solicited anemployee to speak to other employees in an at-tempt to dissuade them from the Union, asked anemployee if the "companyagent" had spoken tohim about the Union, and advised the employeethat any time the employee wanted to talk to himabout the Union, Hay would be available. It is alsoalleged that, on or about February 8, Hay inquiredof an employee what had started the Union,questioned an employee as to whether he hadtalked to other employees about the Union, and ad-vised the employee that he had written down whatthe employee and he had discussed concerning theUnion. On February 10, Hay asked an employee ifhe had talked to any other employees about theUnion and, if so, what they had said.Furgerson, union steward and employee negotiat-ing representative, credibly related that, in January1967, Bobby Caldwell, another employee, had aconversation with Furgerson at Furgerson's home,at which Robert Wallace and Ruben Wesley werepresent. Caldwell advised Furgerson that Superin-tendent Hay was upset with the way the Union wasoperating, that Hay had advised Caldwell that hecould not approach and talk to Furgerson, but that,ifFurgerson wanted to talk to Hay, all Furgersonhad to do was to let Hay know and he wouldguaranteethat it would be confidential.9 Accordingto Furgerson, about 2 days later, Hay approachedhim, on Respondent's premises, and inquired ifCaldwell had talked to him, and received an affir-mative response. Hay then asked Furgerson if hecould get around and talk "to the boys concerningtheUnion." Furgerson responded that he wouldtalk to them. Hay assured Furgerson that anythingthatwas said between them would remain con-fidential. Furgerson asserted that, a couple of dayslater,Hay asked him "what started all this mess"concerningthe Union. Hay told Furprson that Hayhad talked to White and told White that he hadtalked to Furgerson, which, according to Hay,White was glad to hear. Hay then advised Furger-I I find it unnecessary to pass on the assertions of Furgerson,that he wastold by Caldwellthat Hay had a telephone in Hay's automobile,as a meansof contact,or the assertionsof Caldwell thatHay had indicated awillingness to pay an amount of money to get the matter settled10While a careful reading of the record indicates some confusion on Fur-son that everything that they had talked about hadbeen written down by Hay, and Hay was keepin* itlocked in his drawer. Hay exhibited some writingon a paper, which Furgerson did not read. Furger-son related that he had advised Hay, in an answertoHay's question, that the union movement hadstartedwhen some employees were working inHeathville, and believed that the worktime was notcorrectly reported, following which they talked toForeman Guice, and were advised by Guice thatthere was nothing Guice could do about it. Furger-son asserted that it was 4 or 5 days later, after hisconversation in the office with Hay, that Hayinquired if he had talked to the other employees.Furgerson asserted that he responded that he had.When Hay inquired as to the response, Furgersonadvised Hay that the employees had said they didn'twant to talk concerning the Union.Furgerson had a further conversation with Hay inApril. Furgerson related that Caldwell had returnedfrom a trip to New Orleans, and Caldwell told Fur-gerson of a conversation Caldwell had with White,and advised Furgerson that he could make arrange-ments to talk to White through Hay. The followingday, Hay inquired of Furgerson whether Furgersonhad talked to Caldwell about Furgerson talking toWhite. Furgerson responded in the affirmative. Haythen advised Furgerson that White would comefrom New Orleans to talk to Furgerson. Furgersonthen asserted he was supposed to advise White"how the situation was between us and the Union,how we felt about it. "19Hay acknowledged having conversations withFurgerson, was uncertain of the time, then asserteditwas in April. Hay asserted that Caldwell advisedHay that Furgerson wanted to talk to him. Hay'sversion was that he asked Furgerson if Furgersonwanted to talk to him, and that Furgersonresponded that Furgerson did not want anyone tosee Furgerson talking to Hay, especially Wesley.According to Hay, Furgerson asserted that he waswilling to pull out of the Union, if the rest of themwould. Hay asserted that he assured Furgerson thatFurgerson's job would be protected, whether hestayed in the Union or got out of it, "that didn'tmake any difference about his job." Hay thenacknowledged that he did tell Furgerson that Hayhad talked to White, and told White that he hadtalked to Furgerson, and had advised Furgersonthat he would still have his job. Hay then relatedthat after his telephone call to White, pursuant toWhite's instructions, he called Meyer, Respondent'sattorney, and, following that conversation, he ad-vised Furgerson that his job was still there, re-gardless of which way he went. Hay acknowledgedthat Furgerson never stated that the other em-gerson's part in distinguishing between conversationswith Caldwell im-mediately after the election,as distinguishedfrom January 1967, 1 find itreasonable to conclude that the conversations Furgersonhad with Hay oc-curred in late January, early February, and in April. CRESCENT CONSTRUCTION CO. OF SHREVEPORTployees were willing to pull out of the Union, butasserted that Furgerson did state that he would bewilling to pull out of the Union, if the rest of themwere.Furgerson denied ever telling Hay that he wastired of the Union and wanted to get out, or thatother employees were afraid to get out of the Unionbecause the Company might fire them."To the ex-tent the testimony of Hay is at variance with that ofFurgerson,I credit Furgerson.It is alleged that,inApril,Hay interrogated anemployee,advised an employee this was the firsttime the employees had gone so long without araise,and advised employees that they were sup-posed to have received a 15-cent-per-hour raise,but because of the Union they did not recieve it.Davis credibly related that,inmid-April, he waspresent when Hay told Bruton that Hay heard theemployees were going to strike the following day.Bruton denied knowledge of it. Hay then said,"Well that is what I heard but liars can get out onthings like that. But I tell you like Mr. White said, wecan't fire you all on account of Union but we surecan replace you." Hay did not deny this recitationof Davis, which I find credible."Lewis credibly related a conversation he had withHay, at ShreveCityIsland,in April, in the presenceof Wallace and Wesley. Hay inquired as to whattheywere doingabout the Union.Wallaceresponded that he had not heard anything.Hay as-serted that he had not either, but he wished theywould do something as, "this is the first time you allever went this long without a raise."Hay thenstated,"you all supposed to have gotten a 15 centraise before you got tied up with this union." Wal-lace, who placed the conversation as being on ap-proximatelyApril 24, corroborated Lewis. Wallacealso asserted that Hay stated that he wished "theywould do something with the Union, do somethingone way or the other,he say, because the Union'sgot everything tied up." Wallace also quoted Hayas stating this was the first timethe employees hadever gone that long without a raise,and that theyshould have received a 15-cent-per-hour raise. Haydid not deny the assertions of Wallace and Lewis,whom I credit.Charles GuiceIt is alleged that on November2, 1966,Foreman" I find it unnecessary to resolve a conflict inthe testimony of Respon-dent's counsel,Meyer,with that of Furgerson,relative toHay's conversa-tions with FurgersonMeyer sought to establish that,in a pretrial con-ference with Furgersonon October 11, 1967, Furgerson advised Meyerthat Furgerson had met Hay at the gate,inferentiallyin April, and that Fur-gerson had advised Hay that the men were uncertain about theUnion, thatmany of them wanted to get out ofthe Union, but were worried about theCompany's reprisal or discrimination,and that Furgersonwas particularlyworried about himself because he had beenchief stewardAccordingtoMeyer,Furgerson related thatHay statedthatHay would contactWhite and report this to him, and alsosuggestedthat Furgerson try tofind out more about the feelings of the other employees.575Guice interrogated an employee about his at-tendance at a union meeting, and sought the identi-tiesof others who attended the meeting, andwarned an employee not to talk to union represen-tatives.Wallace, whose foreman was Guice, credibly re-lated that, in early November, Guice had asked himif he had been to any of the union meetings, andWallace responded in the negative. Guice theninquired whether any of the union representativeshad been to Wallace's house to talk to him, andagain received a negative response. Guice then ad-vised Wallace that Guice had heard that the unionrepresentative,Rainbolt, had been to Wesley'shouse, and had talked to Wesley and Guice in frontof the telephone building.Wallace asserted thatGuice advised him that, if the union man came toWallace's house, Wallace should advise him that hedidn't want to talk about the Union "and to hellwith it."Wallace asserted that Lewis was presentduring this conversation. While Lewis appeared asa witness,he was not questioned relative to this in-cident.Guice did not remember any such conversationwithWallace. Guice asserted that employees cameto him and asked his opinion, and that he alwaystold them that he could not advise them one way orthe other, "that's a decision they had to make."Guice did not "think" that he had any such conver-sation withWallace and did not remember it. Onthis conflict, I credit Wallace.It is allegedthat, in January,1967, Guice inquiredifan employee had heard anything about theUnion, and upon receiving a negative response3-vised him that Guice believed that the Union had"put the employees down"; that Guice advised anemployee the best thing the employees could dowas to organizea group to advise the Union theydid not want it to represent them any longer; thatwhen an employee advised that he knew nothing ofthe Union, Guice told the employee it was a lie andaccused the employee of associating with and fol-lowing a known union adherent.Wallace credibly related that Guice, in January,asked himhow manytimeshe had been to a unionmeeting.Wallace responded that he had not beento any unionmeetings,and thereupon Guice ad-vised himthat was a "damn lie." Guice advisedWallace that Wallace was fooling around with "bigheaded Wesley," another employee. Guice also ad-'rRespondent sought to justify the inquiries of supervisory personnelabout a pending strike in April by attributing the source of the rumor to aconversation between Roshto,local president,and McKinney, districtplant manager of Southern Bell. McKinney related that Roshto advised himthat negotiations had bogged down and they were expecting to call a strike.McKinney relayed this information to McManus, his superior in New Orle-ans, identified by White as general plant manager for Louisiana.White wasadvised by McManus and, in turn, advised Hay.Roshto acknowledged hav-ing a conversation with McKinney,but sharply disagreed as to what wassaid about a strike.I find it unnecessary to resolve these conflicts.The solequestion is whether the conduct of supervisory personnel violated the Act 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisedWallace the best thing for all the employeesto do was to get together and go down and tell theUnion that they did not want the Union and thatthey were through with it.Guice did not remember any conversation withWallace,relative to the Union,in January,and de-nied that he suggested to Wallace that the em-ployees advise the Union that the employees didnot want the Union to represent them any longer,or that he advised Wallace that his statement was alie.Guice denied ever interrogating Wallace as tohis union activities,and did not remember referringto Ruben Wesley as "big headed Wesley."On thisconflict,I credit Wallace.It is alleged that,inApril 1967,Guice inter-rogated an employee about his union activities,created the impression of surveillance by accusingan employee of knowing more about the Unionthan he would admit,and accusing an employee ofhaving attended union meetings.Wallace asserted that,inApril,at Shreve CityIsland,with Lewis present,Guice asked Wallace ifhe had heard anything about the Union calling astrike,and Wallace replied in the negative.At thattime Guice asked Wallace how many times he hadbeen to union meetings and Wallace responded thathe had been to three meetings,once with Lewis,twice with Hill, and each time with Caldwell, whopicked him up. Guice responded that Caldwellcould not have picked him up because Caldwellwas not for the Union.Wallace advised Guice thatGuice could verify Wallace's statements throughWallace's wife.Guice denied accusing Wallace of having at-tended union meetings,or thus creating the impres-sionof surveillance.Guice did not rememberdiscussing the Union with Wallace and repeated hisearlier statement that the only discussion was whenGuice was asked his opinion,and he responded thathe would not advise"them"either way,that thatwas a decision they had to make on their own. Heasserted this was the only question that ever cameup. Guice acknowledged that Caldwell and Hill, aswell as Wallace,were part of his crew. Guiceacknowledged hearing rumors of a strike in thespringof 1967,but could not recall from whom heheard these rumors.On this conflict,IcreditWal-lace.Charles JuchartzIt is alleged that, in March 1967,Juchartz ad-vised an employee that the employees would notget a raise because they became involved with theUnion,and it wouldprobablybe aroundJuly beforethe employees got a raise.LeroyDavis credibly related that,prior to thestrike,his foreman was Juchartz.In early March,Davis and Bruton13 were painting a new officebuilding of Respondent.Bruton asked Juchartzwhen he was going to get a raise.Juchartzresponded that they were not going to get a raise,then used a foul expression indicating the em-ployees had created their own problems. Whenasked by Bruton what he meant,Juchartz asserted,"I mean all of you with that Union.Itwill probablybe around July sometime before you all get araise."Juchartz,who has been a foreman since May1951, acknowledged knowing Davis, but deniedever discussing a raise with Davis.Juchartz thenacknowledged discussing a raise with Bruton andWilliams, asserting that Bruton asked him about araise,inferentially inMarch,and asserting that headvised Bruton that he had been told that duringthe union negotiations the wages were frozen andthey could not get one. Juchartz asserted that it waslater that Williams made the same inquiry,that headvised Williams that he would make an inquiry ofSuperintendent Hay, which he did.Thereafter, ac-cording to Juchartz,Hay confirmed the fact thatwages were frozen.On this conflict,I credit Davis.It is alleged that,on April 20,Juchartz asked anemployee if he was going on strike with the otheremployees.Evans Bryant has been employed by Respondentfor 13 or 14 years,and was still employed at thetime of his appearance herein.Prior to the strikehis foreman was Juchartz.Bryant credibly related aconversation he had with Juchartz on April 20, dur-ing which Juchartz inquired if Bryant was going outon strike with the other employees.Bryant assertedthat he responded that he did not know anythingabout a strike.Juchartzacknowledgedmaking this inquiry.Juchartz asserted that he had been advised, by anunidentified telephone company employee,that thelatter had heard that there was going to be a strike.Juchartz asserted he made the inquiry so that hecould leave his work in safe shape.It is alleged that,on April 25,Juchartz advised anemployee that White would be in Shreveport "toget him straightened out," that Respondent had150 men at its New Orleans plant who were doingnothing,and Respondent would bring them toShreveport to replace employees who went onstrike,and advised the employee that employeeshad already lost $400 [each]because of the Union.Bryant credibly related that he had a further con-versation with Juchartz, on April 25,at the front of-fice steps.Juchartz again asked Bryant if he wasgoing on strike,and Bryant responded that he didnot know anything about a strike.Juchartz thenstated that White would be in Shreveport, the fol-lowing day, "to get us straightened out." Juchartzasserted that he did not believe there were morethan four employees who were for the Union, thateach employee had lost over $400 on account of" Bruton did not appearas a witness. CRESCENT CONSTRUCTION CO. OF SHREVEPORTthe Union,and that if anyone went out on strike,White had 150 employees in New Orleans, whowere doing nothing,thathe could bring toShreveport to replace those who went out on strike.It is undisputed that White did make a speech tothe employees, in Shreveport, on April 26, as morefully set forth,supra,under White.Juchartz denied advising Bryant thatWhite"would get him straightened out," denied knowinghow many men were employed at New Orleans, orthat they were doing nothing,or that theNew Orle-ans employees would be used to replace Shreveportemployees on strike,or that he advised Bryant thatthe employees had each lost about $400 because ofthe Union.Juchartz denied asking Bryant if he wasgoing on strike on more than one occasion.On thisconflict,I credit Bryant. 14Ray EmmonsIt is alleged that,in February 1967, at Franklin-ton, Louisiana,Emmons interrogated an employeeabout his union activities,and advised the em-ployee that the employees "had really fouled them-selves up" by getting involved with the Union.Ihave found,supra,under subsection I, that Mc-Mahon and White are also the sole owners ofCrescent Construction Company of New Orleans, aseparate partnership.It is undisputed that Emmonsissuperintendentofthatoperation.Whiteacknowledged that Franklinton was not normallywithin the geographical area served by either theNew Orleans operation or the Shreveport opera-tion,and a special crew had been sent there fromShreveport, to do some plowing, for a period of 2weeks, as the resultof twohurricanes.Whiteacknowledged that the crew from Shreveport in-cluded a foreman, but that most of the people whoworked on the job were from New Orleans, thelatter doing work other than plowing. White, whoacknowledged that Emmons was a supervisor, as-serted that Emmons, in February, was "in thegeneral position of Superintendent over these em-ployees." Accordingly, I find that Emmons was act-ing as a supervisor for Respondent,and thatRespondent is responsible for any conduct of Em-mons which was violative of the provisions of Sec-tion 8(a)(1) of the Act.Wesley credibly related that, immediately afterhis conversation withWhite,inFranklinton, inFebruary, set forth,supra,in this subsection underWhite, he had a conversation with Emmons. Em-mons asked him how he was coming with the14 1 find of noconsequence the assertionof Juchartz, and other Respon-dent witnesses,thatMeyer,Respondent's counsel,in the summerof 1966,advised Respondent's supervisors not to discussthe Union with employees,and advised the assembled employees thatHay and White were the only of-ficialswho had any authorityto announcecompany policy, and that theforemen had no authority to give their opinions on it The singlequestion tobe resolved,in this regard,iswhether Respondent's supervisory personnelor agents engaged inconduct whichwas violativeof the Act16Absent any allegation,inthe complaint,of a discriminatorily577Union, and Wesley responded he did not know.Emmons, in obscene language,advised Wesley thatWesley had fouled himself up.Emmons did not appear as a witness, and there isno denial in the record of the recitation of Wesley,whom I credit.W. O. HarlanIhave found,supra,under the section entitledSupervisory Personnel and Agents, that W. O. Har-lan, for the purposes of this case, was an agent ofRespondent.It is alleged that in November 1966, Harlan ad-vised an employee that "he had really fouled him-self up" by becoming involved with a union, that hewould no longer receive long rides out-of-town orany more overtime, since the Respondent would, inthe future, send a nonunion man on these trips.Wesley, who was, on occasion, a truckdriver, Ihave foundsupra,was told by his foreman, Guice,to do whatever Harlan instructed him to do. Wesleyrelated that previously, during his employmentsince 1952, he had made trips in the companytrucks, under instructions from Hay, Harlan, andGuice.Wesley credibly related a conversation hehad with Harlan in November 1966, at the plantgate.Harlan, according to Wesley, advised Wesleythat he had messed up with the Union, and in ob-scene language assured Wesley that he had fouledhimself up. Harlanthen advised Wesley that hewould not get any more overtime and would not gettomake another trip out of town, that Harlanwould see to that. Harlan stated he would get anonunion man for these trips. Wesley described hisprevious trips out of town as occurring asfrequently as two or threetimes amonth.15It is alleged that, in early April 1967, Harlancreated the impression of surveillance by advisingan employee that Respondent knew the date onwhich the employees were going to strike.Wesley related that he had a conversation withHarlan, in April, in Shreve City Island. Harlan, ac-cording to Wesley, advised Wesley that he heardthat the employees were going to strike. Wesleyresponded that he knew nothing about it. Harlanthen advised Wesley that no one else would be ableto go on strike except him. Wesley asserted he didnot know what Harlan was talking about.Harlan did not appear as a witness and Wesley'srecitations stand undisputed, and are not credited.It is alleged that,in earlyApril 1967,Harlan in-terrogated an employee about his union activities,motivated change in working conditions or overtime,in relation to Wesley,this evidence is considered only to the extent that it may constitute coer-cion,thus a violation of the provisions of Section 8(a)( I ) of the ActAt the outset of the case,General Counsel was advised by the Trial Ex-aminer that the matters to be litigated herein would be confined to the al-legations of the complaint,as amended,since Respondent was entitled toknow what he was defending against at the outset of the case.GeneralCounsel advised,thereafter,that he proposed no further amendments.354-126 O-LT-73 - pt. 1 - 38 578DECISIONSOF NATIONALLABOR RELATIONS BOARDand accused the employee of being a liar,when theemployee denied knowledge of such activities.Lewis, who was employed by Respondent for 10years prior to the strike, credibly related that hehad a conversation with Harlan,while working atHarlan'shome,inApril.Harlan asked Lewis,"What waywas I goingand what did I know aboutthe Union." Lewis responded that he did not knowanything about the Union. Harlan then assertedthat someone was telling a damn lie, that at thetime of the election everyone was asked and saidthey did not know anything about the Union "and itwas 22 votes so there was 22 damn lies told." Lewisasserted that he responded,"Well, if I go union Iguess I'll have to follow the crowd." Harlan ter-minated the conversation with the use of a familiarphrase which relates to an implied canine maternalancestry. I credit this recitation of Lewis, whichstands undisputed.16Lewis credibly asserted that, about a week afterthe above conversation,Harlan advised Lewis thatHarlan had heard that the employees were going onstrike on April 15. Lewis responded that he had notheard about it. Harlan responded "Well that's adamn lie."Bobby CaldwellIt is alleged that Bobby Caldwell, an employee, asagent of Respondent, advised employees, in Janu-ary, that Respondent was willing to give employeesmoney if they would give up the Union; inducedemployees to withdraw their union affiliation; ad-vised employees that Respondent had warned thatthe employees "would bein a mess" if they tried toassociate with the Union;informed an employeethat Respondent was willing to pay employees ifthey would give up the Union; and that, in March,Caldwell advised an employee that Respondent hadgiven him a sum of money for being"a companyman" and in order to get other employees to dropthe Union.Furgerson,Wallace,Wesley, and Davis relatedconversationsthey had with Caldwell, covering theforegoing allegations.This evidence was receivedconditionally, subject to proof of the existence ofan agency relationship. Caldwell,who has been em-ployed since 1953,as a commonlaborer andtruckdriver,denied each of these alleged conversa-tions.Even though I do not considerCaldwell acredible witness,on the basis of demeanor,and forother reasons which appear in the record,includingan admittedfelonyconviction,involving moral tur-pitude,in 1961, such a finding does not establishthe truth of the representations Caldwell made. It isfundamental that extrajudicial statements of an16While Lewisthen related what might constitute a threat,if the em-ployees went on strike,there is no allegation relative to a threat by Harlan,in paragraph24 (c), (d), or (e), whichrelates to the eventsin April 1967Accordingly,this evidence is not considered,for the reasons set forth in thefootnote immediately aboveagent, as to the existence of an agency relationship,are inadmissible."There is no evidence thatRespondent was ever apprised of the representa-tionsmade by Caldwell, with the single exceptionof the Hay-Furgerson incident. I have found,supra,in this section underHay, that, in January, Caldwelladvised Furgerson that Hay desired to talk to Fur-gerson, and that 2 days thereafter Hay inquired ofFurgerson if Caldwell had talked to him. I am una-ble to find,from this single delegation of limitedcommunication,through one employee to anotheremployee,that Respondent is responsible for all ofthe representations Caldwell made.Charging Partyurgesthat the evidence of theCaldwell-Furgerson conversation,instigated by Su-perintendent Hay, followed by the Hay-Furgersonconversations,is sufficient to support an inferenceof Respondent's acquiescence in Caldwell's otherrepresentations, which are clearly unrelated. I donot agree that one can be held to have ratified oracquiesced in conduct absent evidence of probativevalue of delegation of authority, or, alternatively, ofknowledge which might require a disclaimer or dis-avowal.'General Counsel, in his brief, relies onRespondent'sawarenessofCaldwell'sunsym-pathetic views toward the Union, as demonstratedby the Guice-Wallace conversation,supra,as wellas theCaldwell-Furgerson-Hay conversations reliedon by the Charging Party as a basis to support afinding of knowledge. I disagree.Accordingly, in the absence of proof of agency, Iwill recommend dismissal of the allegations of para-graph 25 of the complaint.19The Refusal To BargainThe Appropriate Unit-The Union's MajorityStatusThe complaint alleges, the answer admits, and Ifind the following employees of the Respondentconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All general laborers, truckdrivers, and themechanic, employed by Respondent at itsShreveport, Louisiana, operation, excluding of-ficeclericalemployees,professionalem-ployees, guards, and supervisors as defined inthe Act.On June 23, 1966, in Case 15-RC-3398, amajority of Respondent's employees, in the ap-propriate unit described, designated and selectedthe Union as their representative for the purposesof collective bargaining, within the meaning of Sec-tion 9(a) of the Act, and on July 1, 1966, the Re-'r3 Am.Jur 2d,Agency,Sec 353.'"A W C, Inc,162 NLRB 1119;Alamo Express, Inc,127 NLRB 89,91, andArmco Drainage & Metal Products,106 NLRB 725, cited by Charg-ing Party are inapposite.19Redcor Corporation,166 NLRB 1013 (TXD),and in. 19 CRESCENT CONSTRUCTION CO. OF SHREVEPORT579gional Director certified the Union as the exclusivebargaining representative of the employees in saidunit.The complaint alleges, and the answer admits,that at all times since June 23,1966, the Union hasbeen the representative,for the purposesof collec-tive bargaining,of a majority of the employees inthe unit described.Respondent,by answer,raisesonly a question of what it chooses to call a "conflictof interest"asdistinguished from the Union'smajority representation.Respondent'scontentionrelative to the Union's lack of majority status isfurther explicated,infra.However,it isnoted thatthe consolidated complaint was issuedon October16, 1967,and Respondent'sanswer wasfiled onOctober 26, 1967, 6 months after the April 26speech ofWhite,inwhich he questioned themajority status of the Union.Sequence of EventsThe complaint sets forth each of the bargainingmeetin* dates as a separate request,on the part ofthe Union,that Respondent bargain in good faith,and alleges that commencingNovember 1, 1966,the date of the first meeting,and at all timesthereafter:The Respondent entered bargaining witha fixed,inflexible position;insisted,including aJune 20 meeting,that the term of the contract con-tain a terminationdate of June 30; that Respondenthad a closed mind on union security and duescheckoff provisions;that Respondent refused to in-corporate existing conditions of employment withrespect to lunch period and reporting time; thatthere be no provision for job classifications, wage-rate ranges,or wage changes, reserving to itself uni-lateralauthority to grant wage increases; thatbetween the dates of November 4, when Respon-dent filed a petition to revoke certification, andJanuary 11, Respondent refused to meet and bar-gain with the Union;that,after each bargainingmeeting,Respondent addressed its employees andadvised them that Respondent did not intend toagree to anything,and that there would be anotherelection at the end of the certification year; thatRespondent attempted to bargain individually withits employees,and to induce themf to abandon andrepudiate the Union,by threats of reprisals if theydid not do so, and promisesof benefits if theywould;that on September2, 1967,Respondent uni-laterally granted a 20-cent wage increase to the em-ployees, without notice to, or bargainingwith, theUnion.Ihave found,supra,under interference,restraintand coercion,that in early July 1966,White relatedto the assembled employees that a union had wonan election,inNew Orleans,in 1960,and, in thelanguage of White,"after a term of long period ofnegotiationsthat the Union had walked away fromthe table, that we never heard from them again."At thesame timeWhite advised the employees, ifthey went on strike, that they would be replaced,and Respondent would continue operations. I havealso found,supra,under background, that Respon-dent, without notice to the Union, on September10, 1966, granted a wage increase of 20 cents perhour to one employee and 25 cents per hour tothree other employees. It is undisputed that the firstnotice to the Union, relative to these alleged meritincreases,occurred at the January 11 meeting, andthe identity of the recipients and amounts were pro-vided either on that date or at the following meet-ing,January 19.The explanation ofMeyer,Respondent's counsel, of the failure to notify theUnion of these proposedincreases,was thatRespondent had not received a request for bargain-ing from the Union and that it was a continuationof the existing wage policy.20It isundisputed that the Union's first request fora negotiating meeting wasby letter of Mahady,Louisianadirectorfor the Union, to Meyer,Respondent'scounsel.Subsequently, the firstnegotiatingmeetingwas held on November 1,1966, with subsequent meetings on January 11 and19, February 14, March 31, April 25, June 8 and20, all 1967. Except for the meetings of March 31and April 25, which were held in New Orleans, themeetingswere in Shreveport.Representing theUnion,Mahady attended every meeting, Roshto,local president,attended each Shreveport meetingexcept the last, Furgerson, elected shop steward, at-tended the Shreveport meetings,Daniel,west areadirector,attended the last three meetings and Stan-ford, counsel for Charging Party, attended the lasttwo meetings. Respondent was represented by itscounsel,Meyer, at each meeting except February14, by owner White, except the June 8meeting,and Superintendent Hay, except the twomeetingsin New Orleans and the last meeting in Shreveport.The initial negotiating meeting,on November 1,which apparently lasted approximately 2-1/2 hours,was confined to the Union's submission and ex-planationof a proposedagreementcovering 17subject matters, with numerous subsections as fol-lows:Length or term of contract; recognition;union security or union shop,two sections;seniori-ty, four sections; grievances and arbitrations, sixsections; vacations, four sections; holidays, threesections; Sunday and holiday pay, two sections;overtime, five sections; working conditions, twelvesections;unionfunctioning;checkoff;wages;benefits; emergency call in, three sections; life ofagreement, two sections; "Appendix," classifica-tions of employees. It is undisputed that the Unionpresented no wage demand at the first meeting.Rather, the Union requested the existing rates20While I find it unnecessary to make findings relative to Respondent'salleged meritincreasepolicy, there is evidence in the record that Respon-dent'spast practice was to grant across-the-board increases,as distin-guished from merit increases 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing paid each employee, and this information wassubmitted on November 3, by letter from Meyer toMahady. Subsequently, on December 8, by letterfrom Mahady to Meyer, the Union proposed a 30-cent-per-hour across-the-board wage increase.Roshto related that the Union requested a 3-yearagreement, with a 1-year wage reopener. In answerto a question, the Union acknowledged that it wasrequesting, under recognition, that supervisory per-sonnel be precluded from performing craft work, acondition at variance with Respondent's practice.21On the request for the use of seniority as governingpromotions, Respondent asserted they did not havejob titles.On the request for varied vacationperiods, for different periods of qualification, theCompany asserted they gave 1 week of vacationafter 1 year's service, and no more. On a requestfor7holidays, theUnion acknowledged thetelephone employees, whom it represented, did notreceiveVeterans Day, one of those enumerated.Relative to its request for double-time pay for Sun-day and holiday work, the Union acknowledged thetelephone employees did not receive this benefit.Respondent asserted their obligation was limited toovertime after 40 hours of work, under Federal law.Respondent made a similar observation relative to arequest for daily overtime. Under working condi-tions, the Union requested a timeclock, explainingthat some employees felt they were not receivingfull time and wanted proof. White responded thatthe wage and hour people had inspected and hadnot found problems. Later, Respondent assertedthat this request was impractical since some em-ployees reported directly to a job, and othersreturned only to a point of public transportation,rather than the plant, at the conclusion of the work-day. Relative to the request for checkoff, upon ap-propriate authorization,Meyer responded that bygood service the Union could and should do its owncollecting.On benefits, Respondent advised thatthey were presently paying one-half the cost ofhospitalization insurance and a life insurance pol-icy, with the employees paying the other half, andagreed to supply the pertinent information. Onemergency call out, the Union asserted that menwaited as much as 2 hours and then were told theywere not needed, and in some cases were paid foronly 30 minutes. Superintendent Hay respondedthat the men were paid 4 hours when they workedon a call out.On November 4, 1966, Responded filed a peti-tion to revoke certification, in Case 15-RC-3398.Respondent, in its brief,assertsthat the Trial Ex-aminer erred in excluding evidence which wouldhave shown the disqualification of the Union in theinstantmatter to be bargaining representative ofRespondent's employees. I find no merit in thiscontention. However, a portrayal of pertinent factsappears appropriate.22 Roshto acknowledged thatMeyer asked Mahady if it was true that the Unionwas trying to stop all contracting out of work innegotiationswhich weregoingon at that time, andthatMahady asserted that he had no knowledge ofthe detail of the negotiations. The premise ofRespondent's petition to revoke is that in excess of50 percent of its business is performed for SouthernBell, in the natureof placing underground conduitsand installingpoles, that the Union's effort torestrict subcontracting by Southern Bell, whichRespondentassertswould result in a diminution ofRespondent's activity, places the Union in a posi-tion of "conflict of interest" in seeking to representRespondent's employees,while,simultaneously,seekingthe elimination of a substantial portion ofRespondent's work obtained through subcontract-ing. The Regional Director issued an Order to ShowCause. Thereafter, the Union filed a response inwhich it asserted,inter alia,that its current collec-tive-bargainingcontract with Southern Bell becameeffective on September 5, 1963, and contained, aspart of Article 14, a provision relative to subcon-tractwork, including a subsection 5 which reads"nothing in Section 14.01 is to be interpreted asrestrictingthe right of the Company to use contrac-tors' labor to perform any work under '2' and `3'above, which can be done by unskilled or occa-sional employees." The "2" referred to relates tounderground cable and splicing of buried cable.The Union,in itsresponse, further advised thatnegotiations, on a new 3-year contract, had beencompleted and the agreement had been submittedto the membership for ratification, without modifi-cation of the recited provisions. On February 2,1967, the Acting Regional Director, for reasons setforth in the Decision, denied Respondent's petitionto revoke. It is undisputed that no appeal was takenfrom that decision. The Board, by published rule,23has provided, "Failure to request review shallpreclude such parties from relitigating, in any re-lated subsequent unfair labor practice proceeding," I find it unnecessary to resolve a credibility question which arises byreason of the assertion of Roshto,thatMeyer,relative to the Union'srequest for a union shop, asserted that he had never signed a contract witha union-security clause in itMeyer denied having made the statement andasserted thecontrarywas true.It is undisputed that Respondent did notagree to this provision,refused to accede at a number of the meetings, andWhite announced his opposition to it to the employees in his speech ofApril 26." While Roshto,presidentof the Local,asserted that while he was alineman,some years previously,he and others wished to limit the contract-ing out of generatorwork,and other work done by switchmen and linemen,this did not encompass the contracting out of digging for the placement ofunderground cables or telephone poles The latter is the work encom-passed by Respondent's Shreveport operation,insofar as this record revealsit.Roshto explained that unidentified union officials had a meetingof localpresidents during which the contracting out provisions were discussed Thisevidence is unconnected to the actual negotiations between Southern Belland the Union,at Atlanta,which inferentially covered a much larger geo-graphical area than Respondent's operations._'Rules and Regulations and Statements Procedure,Series 8, asamended,revised January 1, 1965, Section102.67(f). CRESCENT CONSTRUCTION CO. OF SHREVEPORT581any issue which was,or could have been,raised inthe representation-proceeding."Respondent wasadvised accordingly at the outset of the hearingherein.Respondent's contention is without merit.24Paragraph 13(g), of the complaint,alleges thatcommencing on November4, 1966,and continuinguntil January 11, 1967, Respondent refused to meetand bargain with the Union during thependency ofRespondent's petition to revoke certification, filedon the earlier date.The evidence relative to this al-legation is next considered.General Counsel, in hisbrief, recites the following: On November 23, byletter,Mahady confirmed a conversation withMeyer,requesting a resumption of bargaining, dur-ing which Meyer suggested that the parties wereprecluded from meeting by reason of the petitionforrevocationand suggested a delay untilNovember 28, the return date on the order to showcause; on November 25, by letter, Mahady sug-gested a meeting on December 5, asserting that thepetition for revoction did not affect Respondent'sobligation to bargain;on December 1, Meyer ad-vised Mahady that no damage would be done if themeetings were suspended pending the decision onthe petition to revoke,but, nevertheless,assertingthat "in order to comply in full with the letter andspirit of the law," Respondent was agreeable to ameeting,also suggesting a meetingbe deferred untiltheUnion had submitted its wage proposal; theUnion's wage proposal was submitted on December8; on December 13, Meyer advised Mahady thatWhite was out of town, and that Meyer had beenunable to determine an agreeable date for bargain-ing; on December 19, Meyer advised Mahady thathe had attempted to reach Mahady and was advisedby Mahady's office that Mahady was not availableuntil January 3; on January 5, Mahady, by letter toMeyer,confirmed a conversation,inferentially ofthe same date,setting January I 1 as the next meet-ing date;the denial of the petition to revoke did notoccur until February 2.Whileit isundoubtedly true that, in November,Meyer didsuggest thedesirabilityof deferringfurther negotiating meetings,pending the Board'sdisposition of the petition to revoke, a fair readingof the subsequent communications requires a find-ing that subsequent delays were due to: (1) theUnion'sdelay in submitting a wage proposal; (2)the absence of White from the city, which does notappear to have been unduly extended; and (3) theunavailabilityofMahady from December 19 toJanuary 3. When the parties reached each other, onJanuary 5, a meeting date of January 11 waspromptlyagreed upon.There is no evidence of anyotherattempt,byRespondent,not to meetreasonably at requested times. Accordingly, for thereasons stated,Iwill recommend dismissal of the al-legationsof paragraph 13(g) of the complaint.I turn next to the events of the meeting of Janu-ary 11. It is undisputed that at the outset of thismeeting, Respondent presented what it termed ascounterproposals, covering variations of many ofthe items in the Union's proposal and, in addition,the following:Preamble;management's rights,eleven sections; strikes and lockouts, three sections;discrimination and union relations,four sections;waiver of further bargaining; termination of rightsand obligations.In view of the contentions herein,it isnoted thatthe term of contract proposed by Respondent wasthe date of July 1, 1967, the end of the certificationyear. It is undisputed that this is the only writtenproposal, relative to term of contract, submitted byRespondent.25 However there were discussions ofslightly longer terms, as set forthinfra.The term ofcontract proposal, of Respondent, also provided forautomatic renewal for the period of 1 year, unlesseither party notified the other, in writing, of itsdesiretoterminate.TheUnion requested aminimum term of 1 year.Itappears undisputed that this meeting, onJanuary 11, lasted approximately 4-1/2 hours, dur-ing which there was considerable discussion, whichI find unnecessary to set forth in detail, with someagreement on minor language changes, relative tospecific proposals. Agreement was reached: on theCompany's proposed "preamble," a companyproposed recognition clause; on a provision for 6holidays, after the Union receded pfrom a requestfor 7 holidays; and a benefits provision, coveringhospitalization, sickness, accident, and life in-surance. There was also agreement that senioritywould be followed in the matter of layoffs andrehiring after layoffs, as distinguished from agree-ment on specific language.On union security, the Company asserted that itwas not going to compel its employees to join theUnion, a position it maintained throughout sub-sequent negotiations. On checkoff of union dues,upon appropriate authorization, Respondent's posi-tion was that it was the Union's responsibility tocollect dues, a position which the Company main-tained throughout subsequent negotiations. On va-cations, Respondent asserted it would continue itspresent practice of granting I week's vacation after1year of service, which the Company asserted wassufficient,apositionwhichitmaintainedthroughout the negotiations.On overtime, theUnion requested daily overtime and Respondent as-serted it would continue its present practice ofgranting time and a half after 40 hours,as requiredby law. On the matter of premium time for Sundayand holiday work, Respondent asserted it appliedthe weekly overtime provision, and would continuethis practice.Underwages,Respondent'scounterproposal24Manning,Maxwell & Moore,Inc., vN L R B324 F 2d 857,858-859(C.A.5), Carolina Natural Gas Corporation,157 NLRB674, 677,and fn. 2." I find it unnecessary to determine if Meyer expressed a doubt of theUnion's majority status, as the reason for this position,as related by Roshtoand denied by Meyer Meyer asserted he first questioned the Union'smajoritystatus onApril 25,for reasonsexplicatedinfra 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould vest exclusively in the Respondent the righttodetermine starting rates,witha specifiedminimum,and the right to grant merit increases,with subsequent notice, after the fact, to the Union.Roshto credibly related that the Company refusedtomake any counteroffer on wages, asserting thattheywere able to hire all the employees theyneeded at the existing wage scales, a position theymaintained throughout the negotiations.26Roshto credibly related that,in a discussion onthematter of emergency callouts, Respondentacknowledged that they paid an individual for 4hours'work under these circumstances,thereupontheUnionassertedthey should not have anyproblem agreeing on the minimum of 2 hours' pay,where an employee was called out after hours.Roshto asserted that the Respondent's representa-tives acknowledged they could not recall a timewhen they did not make such a payment but wouldnot agree to place such a provision in the con-tract.The next meeting was held on January 19.28Roshto asserted that the Union reduced its demandfor a wage increase to 10 cents-per-hour across-the-board, and the Company responded that they werepaying a sufficient rateand did not feel they had tooffer any increase. Meyer asserted that it was at thismeeting thattheUnion proposed the 3-yearprogression schedule on wages, and job classifica-tions.Meyer acknowledged asserting Respondent'soppositionto jobclassifications,and its assertionthat it proposed to continue paying the presentwages, and granting merit increases,in its discre-tion.Meyer acknowledged asserting that he be-lieved Respondent's wage position was "fair andequitable,since at that time,we were having notrouble in filling the jobs for our Shreveport op-eration and that those rates, which were indicated,that the rates could not be out of line . . . ." Whenthe Union inquired if this was the Company's finaloffer, Meyer acknowledged that he responded thatthat was Respondent's feeling on it and that waswhat they proposed to do. Meyer asserted that hethen stated that Respondent did not take finalpositions.When the Union requested Respondent's positionon length of contract, Meyer asserted that hewanted it limited to the certification year. Whenthe Union noted this would be a 5-month contract,Meyer inquired if the Union would accept a 6-month or 7-month contract.It isundisputed thatthe Union sought as a minimum a 1-year contract.t°Meyer acknowledged that Respondent's position was that they werenot proposinga wage increase,but were proposing that the employer maygrant merit increases.Roshto related that initially the Union had sought job classifications ofshop mechanic, truckdnvers, and laborer. During the discussion, on Janu-ary 11, the Union was advised by Meyer that Respondent was reimbursedon the basis of time for machine operators, semiskilled and common la-borer. The Union proposed the adoption of these classifications, with a30-cent across-the-board initial increase, which was then substituted witha starting rate and progression after 1, 2, and 3 years. The Union then sug-The parties then reviewed their respective posi-tions on such matters as union security,checkoff,the Union's request for 2 weeks vacation after 15years, overtime, call in pay, working conditions, ar-bitrations and grievances,and other provisions. Ex-cept for some language changes relative to thematter of arbitration and grievances,it does not ap-pear that any agreement was reached at this meet-in The nextmeetingwas on February 14, andMeyer was not present. Roshto inquired if theRespondent would adhere to its offer of a 7-monthcontract.White responded that they did not offer a7-month contract, but merely inquired if the Unionwould accept a 7-month contract. White then as-serted they were offering a 5-month contract, sothat it would expire at the end of the cetificationyear.White further advised that each succeedingmeeting would shorten the length of the term of theagreement.Theseassertionsof Roshto were notdisputed by White. White acknowledged advisingtheUnion that Respondent had not changed itsposition on the wage proposal. White explainedthat the Respondent was able to fill all of the jobopeningsthey had under their current pay scale.White acknowledged Respondent did not modify itsposition on the Union's request for job classifica-tions, work by supervisory personnel, union securi-ty, seniority, except to the extent it had been par-tially agreed to, arbitration and grievances, vaca-tions, overtime, lunch period, supper period, andallowance for out-of-town work. Relative to an al-lowance of 2 hours reporting time pay, White as-serted that he proposed changes to which theUnion would not agree.White acknowledged that Roshto inquired if theCompany would agree to notify the Union if a manwas discharged or demoted. White asserted that heresponded that Respondent had not agreed that allmen had to join the Union, and he did not think itwas appropriate to place in the contract a provisionthat Respondent had to notify the Union any timean employee was discharged.Roshto asserted that,in a discussion of workingconditions,identified as article IX, section 5, theUnion suggested that if employees were sent home,inferentially because of weather conditions,seniori-ty should apply on those retained. He also sug-gested that if no one worked, they should be paid aminimumof 2 hours, because White admitted thatthey kept the employees 2 hours before they weresent home, to see if it would quit raining. Whitegested a dropping of the classifications, with the establishment of progres-sion rates. The Respondent asserted that they did not wish to have anestablished starting rate but wished to determine starting rates on the basisof their evaluation of the individual's ability. Meyer asserted this proposalwas made on January 19. I find it unnecessary to resolve this conflict.27 It isundisputed this provisionwas agreedto at thesubsequent June 8meeting2tl I find it unnecessary to resolve a conflictas towhether themeetinglasted 2 to 2-1/2 hours, as asserted by Roshto, or 5-1/2 hours as asserted byMeyer CRESCENT CONSTRUCTION CO. OF SHREVEPORT583acknowledged this was the practice but asserted hedid not want to put it in the contract.LikewiseRespondent acknowledged they furnished all toolsand safety devices, but were unwilling to set thisforth in the agreement.White's response to theseassertionsof Roshto was "I don't think I ever saidthat." On this conflict, I credit Roshto.Apparently the single item agreed to on February14 was a provision that the Company would furnishand pay for transportation of employees from onejob toanother.White acknowledged that the meet-ing of February 14 was adjourned at 10:50 a.m. Ifind it reasonable to infer that it began at 9 a.m.,the time set in the correspondance between Meyerand Mahady.The next meeting, in New Orleans, was held onMarch 31.29 Mahady asserted they went over thevarious union proposals to determine if there wasany change in the position of Respondent on thevarious items. On the term of the agreement theUnion indicated an unwillingness to accept any-thing less than the 1-year contract, while Re-spondent insisted on a limitation to the certifica-tion year.On wages, the Respondent asserted itshould have the unilateral right to set wageschedules and reward employeeswhom they feltwere giving them greater production,on a merit ba-sis.On premium time for Sunday and holiday work,the Union modified its request from double time totime and ahalf, which the Company declined to ac-cept.30On vacations the Union dropped a requestfor 3-weeks vacation, and substituted a request for2 weeks after 15 years of service, which the Com-pany refused to agree to.Mahady asserted therewere existing working conditions,listed as articleIX in the union proposal, which were existing prac-tices which the Respondent refused to agree to in-corporate in an agreement. In this category,Mahady specified provision for a lunch period,compensation for employees away from home, 2-hour minimum reporting time pay, and Respon-dent'sfurnishing of necessary tools and safetydevices.The Company's position on wage in-creases, union shop, checkoff, and other proposalsremained the same.Meyer asserted that in response to Mahady's as-sertion that the Union would not accept a contractfor a period of less than 1 year,that he replied thatif everything else in the contract was agreed upon,they could reach agreement on the term of con-tract.Meyer asserted that some agreement wasreached on the language of the vacation provision,but not the benefits. Meyer asserted that agreementwas reached on a provision that the Companywould notify the Union, in writing, not later than 3days, if an employee was suspended or discharged.Meyer asserted that a Respondent proposal relativeto subcontracting was agreed to in part, and thesame wastrue of a safety and health proposal and agrievance proposal.The meeting of April 25 was held at the office ofFederal Mediation and Conciliation Service, with aconciliator, RobertBerman, in attendance. At therequest of Berman, Mahady outlined some 21 itemsupon whichno agreementhad been reached includ-ing,inter alia,union shop, checkoff, wages, over-time,seniority,grievance procedure, vacations,Sunday and holiday pay, working conditions, call-inpay, reporting time pay, safety and health, jobbidding, relief periods, union functioning, and termof the agreement. Mahady also advised that agree-ment had been reached on the articles coveringholidays and benefits.According to Mahady, approximately 1-1/2 hourswere used to enlighten the conciliator of the detailof these areas of disagreement. Mahady assertedthe conciliator then inquired if the Union wouldpropose a 10-cent increase, checkoff, and a 6-month contract, in order to get negotiations started,during a time when the parties were separated. It isobscure whether this was reported to Respondent.Meyer acknowledged that it was at thismeetingthat he asserted that the Company would not agreeto a contract beyond the certification year, byreason of a serious doubt as to the majority statusof the Union. Meyer related this was the first timehe had made this assertion.31Mahady credibly related that he commented, atthe end of the meeting, that they had not reachedagreement on anything, and that at this pointMeyer corrected him to point out that some word-ing changeson items such as holidays and thebenefit section had been agreed to.Mahadyacknowledged this was correct.The meeting of June 8 was held in Shreveport,with the federal mediator present. Stanford, unioncounsel, related that agreement was reached on aunion-functioning provision, permitting an em-ployee time off to attend union conventions. Theagreed-upon provision, relative to union function-ing, together with previously agreed provisions onholidays, preamble, and recognition were initialed'0 I find it unnecessary to resolve the conflict between the assertion ofMahady,that this meeting lasted 2 hours,as compared to that of Meyer,that the meeting lasted 3-1/2 hours'0 1 do not credit the assertion of Meyer that he inquired if the Unionwould accept time and a half and Mahady declined.31 I have found,supra,in the section headed interference, restraint, andcoercion,under Hay, that Hay acknowledged that Furgerson never statedthat the other employees were willing to pull out of the Union,but assertedthat Furgerson did state that he would be willing to pull out of the Union,"if the rest of them were."In the light of Furgerson's denial of the latterstatement,Ihave not found this assertion of Hay credible.More important,however,is the admissionof Haythat Furgerson did notsay that heknew theothers were willingto pull out of the Union. Thus, theeffort of Meyerto hinge Respondent's beliefof the Union's loss of majoritystatus rests solely on the nebulous alleged conversationsbetween Hay andFurgerson.There isno evidence of substanceto supportthe assertion. Itmay well be that Respondent believed that if itcouldcause adefection byFurgerson,the electedshopsteward,that theUnion wouldlose itsmajori-ty.Thisis,atmost,speculationand far removed from therequisiteevidence essential to establish the Union's loss of majority.Furgerson'srecitations in this hearing,which I find credible, onthe basis of demeanor,create no doubt as to his loyalty at the time of his testimony. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDat that time. In addition, a provision for 2-hour re-porting time pay was agreed to and initialed. Afterdetermining that Respondent would not modify itsposition on such matters as overtime, safety andhealth, rest periods, and job classifications, theCompany was requested to state its position onwages.Respondent asserted that its present wageswere proper and it would make no offer except thecontinuation of its present wage scale. Stanfordthen inquired why the Respondent would not makea wage offer when the employees were being ad-vised, by supervisory personnel, that they wouldhave received a wage increase of 15 cents an hour,except for the Union, and that the employees hadlost as much as $400 each, because they had aunion representing them. Stanford related that heexpressed, as his opinion, that this was bad-faithbargaining, and constituted an effort to coerce andintimidate the employees. Upon inquiry by Meyer,as to the identity of the supervisors and employeesinvolved, Stanford advisedMeyer that Hay hadbeen engaged in this conduct.Daniel then proposed a 10-cent across-the-boardwage increase, a 1-year contract, checkoff, andunion security, and suggested that if agreementcould be reached on these items that agreementcould be reached on the other items. Meyerinquired relative to Respondent's proposal for amanagementrightsprovision,andDanielresponded that he could agree to some of it. Meyerthenmentioned work by supervisory employees,and Stanford responded that the Union did notwant employees sent home and supervisors put ontheir work. After a recess, Meyer advised Respon-dent'scounterproposalwas that wages wouldremain the same, that the Company would notgrant a checkoff or union security, and the contractwould have to terminate on July 1, as the Companyhad bonafidereason to believe that the Union nolonger represented a majority of the employees.Stanford credibly related thatMeyer stated,"although I have no objective evidence to substan-tiate that the Union does not represent a majorityof the employees, it isthe Company's opinion thatit does"32The Union held a meeting on June 7, attended by22 employees. A secret ballot strike vote resulted in19 in favor, 2 against, and 1 void. The strike com-menced on June 9. It appears undisputed that 6, ina totalof 40 or 41 in the unit, reported for work,approximately 2 were ill and the balance, withpossibly one exception, remained on strike until itstermination, set forthinfra.On June 10, Respondent, over the signature ofWhite, issued a notice that the employees on strikecould return no later than Tuesday, June 13, afterwhich they were "subject to being replaced." It isobscure whether this notice was posted at the plant,or sent by mail to the individual employees. Thenotice does contain the statement, "I am writingthis letter" to ask the old employees to return totheir jobs.On June 12, by way of response to Respondent'snotice of June 10, Daniel, west area director of theUnion, by letter to White, called attention to theunfair labor practice charges, in Case 15-CA-3068,which had been filed on April 27, alleging viola-tions of Section 8(a)(5) and (1) of the Act, advisedthat the strikers were unfair labor practice strikerswho could not be permanently replaced, and closedwitha suggestionthat if Respondent would engageinmeaningful good-faith bargaining, the presentdispute could be easily settled.Stanford credibly related that near the end of themeeting,on June 8, he inquired of Meyer as to whyRespondent was meeting with the Union, if itdoubted the Union's majority, and asserted thatMeyer responded that the only reason he was meet-ing wasbecause of an uncertainty in that area ofthe law as to his obligation to meet with the Union.In answer to Stanford's further question of whetherRespondent would meet with the Union after July 1,if they had not reached agreement by that date,Meyer responded in the negative.33The last meeting of the parties was on June 20,with the federal conciliator, Berman, present. Stan-ford, upon a late arrival, inquired as to the positionof Respondent on the length of contract, assumingability to reach agreement. Meyer responded thatany contract reached must expire on June 30. Stan-ford credibly related that he advised Meyer that hedid not come from Atlanta to engage in futile bar-gaining,and inquired if Meyer still doubted theUnion's majority. Meyer responded in the affirma-tive. Stanford then called Meyer's attention to thefact that 35 employees were on the picket line.Meyer again asserted his doubt of the existence of aunionmajority.Stanford then inquired as toRespondent's intent relative to bargaining afterJune 30, and Meyer declined to indicate whatRespondent's position would be at that time. Stan-ford related that after a recess, during which the"Meyer's recitation of the above events does not appear to be at sub-stantial variance with the recitation of Stanford.Meyer acknowledged thatStanford identified Hay as the individual who advised employees they werenot receiving more money because of the Union,and who assertedly wasattempting to bribe the employees Meyer acknowledged Respondent's re-jection of Daniel's proposal,as set forth.Meyer,however,acknowledging that he rejected a wage increase andunion security,asserted that he offered a package which would include theitems previously agreed to,and a checkoff,provided the contract wouldend with the certification year,3 weeks away. Meyer acknowledged assert-ing that the Company had a serious doubt as to the majority status of theUnion, therefore, they had a right to insist the contract terminate on thecertification anniversarydateMeyerassertedthat an employer had anobligation to its employees, where it felt the majority of the employees nolonger wanted a particular union, not to go beyondthe certification year.Meyer acknowledged advising theUnion thathe intended to request a newelection, by theBoard, after July 1" Meyer denied the assertionof Stanford that Meyerhad stated that hehad no objective evidence to support his contention that theUnion lackedmajority status. On this conflict,Icredit StanfordMeyer did not denyStanford's assertion relative tothe Company's intent relative to bargainingafter July I, and there has been no meeting sincethat date. CRESCENT CONSTRUCTION CO. OF SHREVEPORTmediator conferred with the Company,Bermansuggested that there was no purpose in continuingthe meeting,in view of the Company's insistencethat the contract terminate June 30, and at his sug-gestion the meeting recessed subject to his call."'It is undisputed that,on July 25, Mahady, byletter toWhite,requested a reopening of negotia-tions.By way of response,on August3,Meyer, byletter toMahady, enclosed acopyof his letter tothe Regional Director,which he asserted stated thatRespondent's position on the matter of bargaining.In the letter to the Regional Director,of the samedate,Respondent acknowledged it had not bar-gained since the termination of the certificationyear,"for the reason that it hasabona fidebeliefthat this union no longer represents a majority."Respondent then noted that the existence of thewithin case precluded the conduct of an election.It is undisputed that on August18 the Union, byitscounsel,advised Superintendent Hay that thestrike was being terminated and that the employeeswouldoffer to return to work,without condition, atthe customary starting time on Monday,August 21.It is undisputed that Respondent rehired 10 em-ployees on August 21,and announced that it wouldtake 10 more the following day, and the balance onWednesday,and that all were rehiredexcept Lewisand Wallace.The reason for these exceptions is setforth, infra.It is undisputed that,on August 21, the em-ployees,bothstrikers and nonstrikers,were ad-dressed byWhite,who advised them that he couldnot give them everything Roshto had promisedthem,but that he would place intoeffecta 20-cent-per-hour wage increase effective September 2. It isundisputed that no notice of this increase was givento the Union.It is undisputed that the wage in-crease was put into effect.White acknowledged receiving a telephone callfrom Stanford,union counsel, inferentially thesame day that Stanford wrote his letter toHay, withcopies to White and Meyer,August 18, at whichtime Stanford advised White that the employeeswould report,without condition,at starting time onAugust 21.Whiteacknowledged that at that time" Meyer's version of the events of June 20, as related by Stanford, do notreflect any substantial variance.'sWhite gave the following explanation of the reason underlying his an-nouncement of the wage increase on August 21. White asserted that thepresent contract,in the Shreveport area,was signed in 1960 with SouthernBell and that it was a 3-year contract, with escalation clauses Thereafter,inferentially commencing in 1963,yearly contracts were negotiated. Whiteasserted that each year,except 1966,Respondent had been able tonegotiate price increases,as a result of which Respondent granted across-the-board wage increases.White asserted that in late July or early August 1967,negotiations for anew contract with Southern Bell were entered into and were concluded inthe middle of August. Respondent presented no evidence of the nature oramount of alleged increases received in the new Southern Bell contractWhite did explain that 80 percent of Respondent's work is classified as"A" work,which is unit price work and is billed at so much a foot or somuch a pole,covering 15,000 different items,relating to varying depths,etc. Twenty percent of the work he described as "B" work,which are units585he had completed his negotiations relative to thenew contract with Southern Bell. White made noreference to the pending wage increase in this con-versation.Concluding FindingsInterference, Restraint, and CoercionSolely as background, in accordance with the rul-ing of the Supreme Court in theBryancase,supra, Ihave found that shortly after the election, in July1966, White advised the assembled employees thathe wanted them to know how he felt about theUnion, that whatever steps the Union took his workwas still goingon, and, inferentially, that if theywent on strike he could replace them. White thenadvised the employees that in 1960 when the NewOrleans operationwas organized,White attendedthe bargaining meetings,and after a year the Union"just faded away."While White made a speech on the day followingeach negotiating session,except January 20, thecomplaint and the evidence are addressed tospeeches made on April 26 and May 9. I havefound that in both of these speeches White assertedthat in thenegotiationswith the Union the Com-pany had not agreed to anything, and did not in-tend to agree to anything, withemphasis on itsrefusal toagree on provisionsfor union shop andcheckoff.White admittedly advised the employeeson April 26 that there were 25 differentitems onwhich the Union and Respondent had not agreed.White admittedly advised the employees thatRespondentwas required,under Federal law, tobargain withthe Union for the period of 1 year,that the year would end on July 1, that after July 1there would be anotherelection,that if the Com-pany won the nextelectionthey could then dealdirectly with the employees, that White knew thatthe biggestmajority of the employees made amistakein votingfor the Union, but that he be-lieved that after thenext electionthe big majoritywould vote for the Company, and that if the em-ployeeswenton strike they would be replaced andon which it is impossible to establish a price,which includes insurance, so-cial security,and all other expenses,and is billed on a flat price based oncommon labor,another price on semi-skilled labor,and another price forforeman.In addition,Respondent bids on specific projects, inferentiallyemergency work created by hurricanes, etcThis recitation,of White, of the past practice of granting annual across-the-board wage increases,is at variance with Respondent's insistence dur-ing negotiations that it should be permitted to continue an alleged pastpractice of granting merit increases.While Meyer asserted that he was "in-formed"Respondent had a policy of merit increases, and when the Com-pany obtained an improvement"in the consideration which it receivesfrom Southern Bell" it would normally grant an annual wage increase, I donot credit this recitation It appears, at best, to be an opinion, not based ona study of the background facts The best evidence,company records ofprevious increases,was not presented To the extent Meyer's assertionswould vary those of White,relative to past practice, White would appear tobe in a position to have knowledge of the facts 586CRESCENT CONSTRUCTION CO. OF SHREVEPORTwould then lose their jobs because of replacements.On May 9,White again advised that nothing hadchanged in his negotiations with the Union, that hewould have to deal with the Union until July andcould not deal with the employees until after that,when they would have another election,that hecould not fire employees because of the Union, butcould replace them,and would not lose a day'swork if they went on strike.Respondent contends thatWhite'sutteranceswere protected under Section 8(c) of the Act.36 Iam unable to agree.The Board has held that threatening employeeswith replacement and impairment or loss of existingrights and job tenure,if they engage in concertedactivities protected by the Act,is conduct violativeof the provisions of Section 8(a)(1).Rice LakeCreamery Company,131NLRB 1270, enfd. 302F.2d 908(C.A.D.C.);International Telephone andTelegraph Corporation,166 NLRB 592.Ialso find that White's advice to the employeeson April 26 and May 9 that he was required, bylaw, to continue going through the motions of bar-gaining until July 1, after which he could obtain anew election and could deal with the employees in-dividually if the Company won that election, wascoercive,at least to the extent that it was intendedto convey to the employees the futility of theirrepresentative's efforts, and,in turn,the futility ofthe employees'action in selecting the Union. Thisfutilitywas demonstrated by White's expressed in-tent not to agree to a union shop,checkoff,and, in-ferentially,many of the other conditions set forthsupra,on which the parties had reached no agree-ment in six bargaining sessions preceding the April26 speech.Accordingly,to the extent White's speeches ofApril 26 and May 9 were coercive they constitutedinterference,restraint,and coercion,and wereviolative of the provisions of Section 8(a)(1).Next considered are the allegations which relateto unlawful interrogation.Ihave found,supra,thatHay sought theassistance of Furgerson to speak to other em-ployees in an attempt to dissuade them from con-tinuingtheirunionactivities,and thereafterquestioned him as to whether he had talked toother employees.Hay also advised Furgerson thateverything they had discussed had been writtendown by Hay and was being kept in his desk. Hayalso interrogated Furgerson as to "what started allthis mess."There can appear little doubt that Hay'sconversations with Furgerson in April were thebasis upon which Respondent sought to questionthe continuance of the Union'smajority status, asmore fully set forth in paragraph 29 of Respon-dent's answer.Ihave found that Hay interrogatedBruton in mid-April relative to whether the em-ployees were going to go on strike.Hay also inter-rogated Lewis, in the presence of Wallace andWesley, relative to their knowledge of the Union'sactivities.Ihave found,supra,that Foreman Guice inter-rogatedWallace in November relative to his at-tendance at union meetings,or visits by unionrepresentatives atWallace'shome.Ihave alsofound that Guice in January again interrogatedWallace and advised him the best thing for all theemployees to do was to get together and go downand tell the Union they did not want the Union andthat they were through with it. I have found thatGuice in April interrogatedWallace relative toWallace's knowledge about the Union calling astrike and Wallace's attendance at union meetings.Foreman Juchartz acknowledged inquiring ofBryant on April 20 whether Bryant was going outon strike with the other employees.Ihave found,supra,that in February 1967 Whiteinquired of Wesley how hewas comingalong withthe Union. Immediately thereafter, Emmons madea similar inquiry of Wesley, and advised WesleythatWesley had "fouled himself up" by becominginvolved in the union activity. I have found,supra,that in November 1966 Harlan advised Wesley thatWesley had "fouled himself up" by becoming in-volved in the Union, and threatened to replaceWesley with a nonunion driver. I have also foundthat in April 1967 Harlan interrogated Lewis as tohis attitudetoward the Union.In theBlue Flashcase37 the Board held that inter-rogation of an employee as to union membership,activities,and desires is not per se unlawful. TheBoard, in that case found legitimate reason forinquiry,which was conducted with appropriatesafeguards. The Board held that the test is whether,underallthecircumstances,interrogationreasonably tends to restrain or interfere with theemployees in the exercise of rights guaranteed bythe Act.In theJohnnie's Poultrycase38the Board stated:The purposes which the Board and courts haveheld legitimate [permitting interrogation] areof two types: the verification of a union'sclaimed majority status to determine whetherrecognition should be extended ... and the in-vestigation of facts concerning issues raised ina complaint where such interrogation is neces-sary in preparing the employer'sdefense forthe trial of a case.Prior to theBlue Flashcase, all interrogation washeld to be per se unlawful. As stated in the decisionin theJohnnie's Poultrycase, that holding has been-" Section 8(c) provides"The expressing of any views,argument,or" Blue Flash Express, Inc.,109 NLRB 591opinion,or the dissemination thereof,whether in written,printed, graphic,3' Johnnie'sPoultry Company,146 NLRB770, 775.or visual form,shall not constitute or be evidence of an unfair labor prac-tice under any of the provisions of thisAct, ifsuch expression contains nothreat of reprisal or force or promise of benefit " CRESCENT CONSTRUCTION CO. OF SHREVEPORT587modified to permit legitimate inquiry, where legiti-mate inquiry as essential and proper safeguards areestablished.Herein the incidents related are notisolated but are indicative of the employerhostilityto union organization.No claim of legitimate pur-pose for inquiry has been advanced,rather Respon-dent has relied upon denial of most of these events.Ihave found the denials untenable.Respondentwould rely on instructions it purportedly issued,through its counsel,in June 1966 and again in early1967, to supervisory personnel,to the effect thattheywere not to engage in interrogationrelative tounion activities.Meyer asserted he advised the em-ployees in June 1966 that only White and Hay wereauthorized to speak for Respondent in regard tomatters involving the Union.aRespondent also as-serts that onlytwo, ofsome eight or nine foremen,are shown by the testimony to have engaged in thisactivity.Respondent neglects to note that bothowner White and Superintendents Hay and Em-mons,and Harlan,engaged in the complained ofconduct.In the light of the credible evidenceherein,Respondent's instructions,if issued, werehonored only by their breach. Respondent's efforts,in its brief,to characterize these acts of interroga-tion as unauthorized expressions of opinion by su-pervisory personnel, and as isolated statements,must likewise be rejected.Chicopee ManufacturingCorporationof Georgia,85 NLRB1439, 1442; Sa-lant & Salant,92 NLRB417, 423.Respondent's effort to characterize the inquiriesrelative to the potential strike as a rumor initiatedby the Union in April must also be rejected.Respondent's contention is that the Union initiallydisseminated information about possible strike ac-tion and that the employer's inquiries were a mererepetition of the same information.40This recordreveals no strike vote or action having been takeninApril,or any evidence that the employees wereaware of any representation which may have beenmade by Roshto to McKinney. I find it unnecessaryto determine if these unlawful inquiries constitutedan impression of surveillance, since such a findingwould be cumulative to others,set forth,infra.The Board has found interrogation of employeesabout when a strike would start,and their intentrelativetoparticipation,violativeofSection8(a)(1).Florida CitrusCanners Cooperative,124NLRB 1182, 1208-09.Absent requisite safeguards or purpose,I find theinterrogation complained of was coercive and thusconstituted interference,restraint,and coercionand, in each instance,was violativeof the provi-sions of Section 8(a)(1) of the Act.In addition,I find that Hay's effort to obtain Fur-gerson's assistance in soliciting other employees, inan attempt to dissuade them from further union ac-tivity; Hay's follow up with Furgerson to ascertain ifFurgerson had talked to other employees; therepresentation of Hay to Lewis,Wallace, andWesley that the employees had not received a 15-cent pay raise solely because they had engaged inthe union activity; the advice of Foreman Guice toWallace that the best thing for all the employees todo was to get together and go down and tell theUnion that they did not want the Union and thatthey were through with it; the threat of ForemanJuchartz to Bruton, in the presence of Davis, that itwould be July before the employees would receivea raise;Juchartz'assertionthat each employee hadlost $400 because of the Union; the advice of Em-monstoWesley that Wesley had "fouled himselfup"; and the advice of Harlan to Wesley that theRespondent in the future would send a nonunionman on trips previously made by Wesley, all ofwhich is more fully set forthsupra,were, I find, ineach instance,conduct constituting intimidationand coercion, thus, interference, restraint, andcoercion, and violative of the provisions of Section8(a)(1).Ihave found,supra,that Guice, during an inter-rogation of Wallace, advised Wallace that Caldwellcould not have picked up Wallace to take him to aunion meeting because Caldwell was not for theUnion. General Counsel correctlyurgesthat thiscreated the impression of surveillance and was thusviolative of Section 8(a)(1) of the Act. I find ac-cordingly.In arriving at my findings on credibility herein, Ihave considered, in addition to the observationsmadesupraand,infra,relative to specific witnesses,the demeanor of the witnesses, the interest or lackthereof each may have in the outcome of the litiga-tion, the self-contradictions and inconsistencies inthe statements of witnesses, candor or lack thereof,the reasonable probability or improbability of therecitations,and the failure to refute opposingtestimony.The Refusal to BargainThe Supreme Court has held that the Board maynot, either directly or indirectly, compel conces-sions or otherwise sit in judgment upon the substan-tive terms of collective-bargaining agreements. Inso finding, the court called attention to the expressprovision of Section 8(d) that the obligation to bar-gin collectively does not compel either party toagree to a proposal or require the making of aconcession.N.L.R.B. v. American National In-surance Co.,343 U.S. 395, 404.The Supreme Court has held:It is apparent from the legislative history of thewhole Act that the policy of Congress is to im-s.While Furgerson could not recall this statement at any time,Davis firstheard it in October 1967.1 find resolution of this conflict unnecessary.'0 CitingMidwestTimer Service,inc , 163 NLRB 810 (TXD),whereinthe Respondent was found to have repeated, in the words of the Board,matter which was "common knowledge." 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDpose a mutual duty upon the parties to conferin good faith with a desire to reach agreement,in the belief that such an approach from bothsides of the table promotes the overall designof achieving industrial peace.41Discussion con-ducted under that standard of good faith maynarrow the issues, making the real demands ofthe parties clear to each other,and perhaps tothemselves,and may encourage an attitude ofsettlement through give and take.The mainstream of cases before the Board and in thecourts reviewing its orders,under the provi-sions fixing the duty to bargain collectively, isconcerned with insuring that the parties ap-proach the bargain table with this attitude.[N.L.R.B. v. Insurance Agents' InternationalUnion,361 U.S. 477, 488.]In theHerman Sausagecase42 the court observedthat there is a duty on bothsides,but difficult oflegal enforcement,to enter into discussion with anopen and fair mind and a sincere purpose to find abasis of agreement.The Board has distinguished between what isdescribed as a course of hard bargaining, in theabsenceof evidence of other conduct violative oftheAct, which might support a complaint as toRespondent'sallegedoverallbad faith.DierksForests, Inc.,148 NLRB 923, 930.In theGeneral Electriccase' the Board rejectedthe contention of Respondent therein that it couldnot be found guilty ofhavingviolated its statutorybargaining duty where it met and conferred withthe bargaining representative on all required sub-jects of bargaining,had not taken unlawful uni-lateral action,and had not demanded the inclusionof any illegal clauses or insisted to an impasse onanynonmandatory bargaining provisions.TheBoard noted that an employer does violate Section8(a)(5) where it enters into bargaining negotiationswith a desire not to reach an agreement with theunion,or has taken unilateral action with respect toa term or condition of employment.The Boardthen stated that even though an employer may haverefrained from improper conduct, an employer maystill have failed to discharge its statutory obligationto bargain in good faith.The Board said:a party who enters into bargaining negotiationswith a"take-it-or-leave-it" attitude violates itsduty to, bargain although it goes through theforms of bargaining,does not insist on any il-legal or nonmandatory bargaining proposals,and wants to sign an agreement.For good-faithbargaining means more than"going throughthe motions of negotiating." ". . .the essentialthing is rather the serious intent to adjust dif-ferences and to reach an acceptable commonground ...." [Citations omitted.]Ihave found,supra,that prior to the commence-ment of the 10(b) period, shortly after the election,in July 1966, White advised the assembled em-ployees that a similar effort by a union in New Or-leans had resulted in a long term of negotiations,after which the Union walked away from the table,and Respondent never heard from them again. Atthe same timeWhite advised the employees that ifthey went on strike they would be replaced, andRespondent would continue operations.InSep-tember 1966, without notice to the Union, Respon-dent granted wage increases in the amounts of 20and 25 cents an hour to four employees. Thesematters are considered merely as background, andnot as violations within the meaningof the Act.Immediately after the first negotiating session,which was held on November 1, 1966, Respondentsought,unsuccessfully,to challenge the integrityandcompetenceof the collective-bargainingrepresentative by asserting it was in the untenablepositionof representing employees of SouthernBell, in an effort to foreclose Respondent's opera-tions, thus, by reason of a "conflict of interest, itcould not serve two masters with conflicting in-terests.While this contention was rejected by theRegionalDirector as being without merit, therecord is obscure as to whether Respondent's em-ployees were apprised of it.Respondent then en-gaged in a total of eight negotiating meetings, in theperiod between November 1, 1966, and June 20,1967, of varying periods of time, during which thesole areas of agreement related to existing condi-tions on holidays and insurance benefits, coupledwith an agreement on the preamble,recognitionclause,and, after many rejections,an agreement,on June 8 relative to an existingcondition of 2hours reporting time pay.Throughout the negotiations, Respondent refusedto make any offer relative to wage increases,exceptan insistence that it be permitted to grant merit in-creases in whatever amount and at whatever time itchose.Respondent's insistence that this was in ac-cord with past practice conflicts with the recordwhich indicates a past practice of across-the-boardincreases,inferentiallywhen new contracts withSouthernBellwere negotiated.Simultaneously,through its superintendent and foremen,Respon-dent was advising the employees that if they hadnot selected a union they would have received a 15-cent-per-hour increase and that each had lost theequivalent of $400. Contrary to its adamant posi-tionof no wage increase during negotiations,without notice to the Union,at the time the strikersreported for reemployment, on August 21, Whiteannounced to the assembled employees that hecould not provide the employees with everythingRoshto promised, but would place into effect a 20-cent-per-hour across-the-board increase effectiveSeptember 2. It is difficult to perceive a more blat-CitingN.L R.B. v Jones A Laughlin Steel Corp, 301 U S 1, 45" N L R Bv.Herman SausageCompany, 275 F2d 229,231 (C.A. 5).43GeneralElectricCompany,150 NLRB 192, 193-194. CRESCENTCONSTRUCTIONCO. OF SHREVEPORT589ant disregard of the rights of the employees to berepresented by a collective-bargainin* representa-tive of their own choosing.It is also difficult to en-vision a more potent disparagement of the Union,whom the employees had selected.With no evidence to support its contention, in-sofar as this record reveals,Respondenton April 26in effect advised the employees that it did not in-tend to bargain in good faith,that it did not intendto reach an agreement with the Union,that at theend of the certification year there would be a newelection,and that Respondenthoped,at that time,the employees would reject the Union and not re-peat the "mistake" the employees had made earlierin selecting the Union as their collective-bargainingrepresentative.The fact that Respondent continuedto go through the motions of collective bargaining,on June 8 and June 20, I find of no consequence.While Respondent denies, as asserted by theUnion, that it challenged the Union's majority asearly as January, there can be no question thatthroughout the negotiations Respondent insisted onthe limitation of any contract term to a term whichwould end July 1, the end of the certification year.This position was reaffirmed on June 8 and 20. Ifind of no consequence Respondent'sassertionsthat if offered for bargaining purposes a 6- or 7-month contract in January,or the assurance ofMeyer that if everything else was agreed to, therewould be no difficult inarrivingat a satisfactorycontract term.In so finding,I am not unmindful ofthe fact that,aftereach negotiating session,Respondent was advising the employees, in em-ployee meetings,that it had not agreed to statedunion proposals and did not intend to agree. Therecord is replete with Respondent's rejection of anyproposed improvement in such matters as overtime,vacations,working conditions,grievances, and ar-bitrations, as well as other proposals. The recitedevidence can only permit a conclusion that Respon-dent did not approach the bargaining table with agenuine desire to find a basis for agreement but, onthe contrary,was engaging in bad-faith bargaining.It has been observed:[I]f an employer can find nothing whatever toagree to in an ordinary current-day contractsubmitted to him, or in some of the union'srelatedminor requests,and if the employermakes not a single serious proposal meetingthe union at least part way, then certainly theBoard mustbe able to conclude that this is atleast some evidence of bad faith,that is, adesire not to reach an agreementwith theunion.In other words,while the Board cannotforce an employer to make a"concession" onany specific issue or to adopt any particularposition,the employer is obliged to makesomereasonable effort insomedirection to composehis differences with the union,if § 8(a)(5) is tobe read as imposing any substantial obligationat all.[N.L.R.B. v.Reed&PrinceMfg. Co.,205 F.2d 131, 134-135 (C.A. 1).]Accordingly,for the reasons stated,I find thatRespondent's failure and refusal to engage in good-faith bargaining,and its granting of a 20-cent-per-hour wage increase in September 1967, withoutnotice to the Union,were,in each instance,viola-tive of the provisions of Section 8(a)(5) of the Act.Under the circumstances,and in the light of theforegoing findings,Ifind that the strike, whichcommenced June 8, 1967, and terminated August21, 1967, was an unfair labor practice strike.The Failure of Respondent to Reinstate EugeneLewis and Robert Wallace on August 21 and TheirSubsequent TerminationIt is undisputed that when the strike terminatedon August 21, Lewis and Wallace were denied rein-statement.General Counsel contends this denialwas discriminatorilymotivated.Respondent con-tendsthedenialofreinstatement,andacknowledged discharge thereafter,resulted fromacts of violence during the strike. The confusedrecitation of alleged facts,by the witnesses forGeneral Counsel and Respondent,are next setforth.It is undisputed that on August 15, between thehours of 7 and 8 p.m., three employees of Respon-dent who had been hired duringthe strike were en-gaged in digging for a broke cable at a placeidentified as being on JeffersoPage Road. Theseemployees are identifiedasWillieYoung, FrankHowsley, and Richard Morris 44 Lewis was a picketcaptain during the strike.On August15, the day ofthe incident, it may be inferred that there was somepicketing at Respondent's plant and, inferentially,at some of the worksites; however,there had beenno picket or picket signs, insofar as this recordreveals, at the Jefferson Page Road location wherethe incident took place.Itappears undisputed that,with Lewis driving,Lewis and Wallace approached the worksite,stopped,andwithout getting out of the car,inquired if the employees were working all night.One of the workers responded that they were wait-ing for Foreman Fox to come back and pick themup.This event was approximately at 7 or 7:30p.m.45 According to Lewis,whom I do not credit,he and Wallace drove to a service station,obtaineda picket sign,which,inferentially,was placed in thetrunk of the car, and returned to the worksite withClarence Jones in the back of the car.Lewis as-serted he parked at the worksite,got out of the car,walked back to the trunk,and heard a sharpshooterhit the tire about 3 feet from where he was stand-" Morris didnot appear as a witness Respondent assertedMorris was nolonger in its employ and was no longer a residentof Shreveport" I find of no consequence the assertion of Howsley that Lewis and Wal-lace stopped twice and drove away twice before the incident 590DECISIONSOF NATIONALLABOR RELATIONS BOARDing.48 According to Lewis, Wallace at that time gotout of the car and a sharpshooter was thrown in hisdirection,and the two employees who had been ontop of the bank,Howsley and Morris, startedrunning up the street.Wallace,according to Lewis,broke the end off the sharpshooter,by hitting itagainst the ground,and, with the handle in hishand,started chasing Howsley and Morris,return-ing after he had gone only a few feet.Meanwhile,Young,who had been digging in the ditch,startedto climb out and, according to Lewis and Wallace,fellback into the ditch,although nothing wasthrown at him.Lewis asserted that no one had saidanything during this entire period of time. Wallacecorroborated the recitation of Lewis. It is un-disputedthatYoung did not throw eithersharpshooter.Wallace,at variance with Lewis, as-serted after the first sharpshooter was thrown, oneof the employees,unidentified,hollered,"You getthe hell away from here."47 It is undisputed thatJones, at all times,remained in the car and did notparticipate in the incident.Howsley, whose assertions I find only partiallycredible,asserted that as Lewis got out of the carhe obtained a pasteboard box containing bottlesfrom behind the driver's seat.48Howsley assertedthat Lewis again asked the same question as towhen they were going to finish working and that heresponded as soon as Foreman Fox came- back.Lewisthen started cussing Young and advisedYoung,"Better get his god damn a- out of thathole," and started throwing bottles,inferentially atYoung. Howsley asserted that he and Morris startedto run when Lewis started throwing the bottles from15 to 20 feet away.Howsley related that at thispoint,Wallace got out of the car and started runningup the road after them,but did not follow them morethan 10 to 15 feet.Howsley described the bottles ashitting a fence which was adjacent to the worksite,and hearing them as he was running up the road.Howsley then stated that he was at a house 15 or 20yards up the road, when he heard Wallace beatingthe sharpshooters on the ground.49 I do not creditHowsley's assertion that neither he nor Morristhrew a sharpshooter.WillieYoung,whose recitation I find credible,related that he was working in the ditch,with hisback to the car, when he heard the expressionwhich Howsley attributed to Lewis and bottlescommenced flying.Young acknowledged he didnot know who was throwing the bottles. Youngclimbed out of the hole, ran about 4 yards, fell, andlost one of his shoes.After he got up, he was struckin the back,on the right side,and again on the leftside.At that time Howsley and Morris had alreadyrun up the road ahead of him.Young did not seeany bottles,but the sound of something hitting theground sounded like bottles to him. Youngacknowledged he did not know if anything hadbeen thrown at the car as his back was turnedtoward the highway.Young and Howsley describeda 2-inch cut below Young's right shoulder and aknot under the left shoulder.Howsley describedseeing Young'sback when the sheriff pulled upYoung's shirt and lit it with a flashlight.50Shortly after the above incident,Lewis and Wal-lace were apprehended by the sheriff,identified bytheworkers,and placed under arrest. It is un-disputed that Lewis and Wallace were charged withaggravated assault,and, after a trial on October 6,1967, in the First District Court,Parish of Caddo,State of Louisiana,were found guilty of having as-saultedWillie Young with a dangerous weapon, towit: a bottle,on October 31. They were each fined$50 and costs.stI find it unnecessary to determine whether Wal-lace broke one sharpshooter,as related by Wallace,or three sharpshooters,as inferred by Howsley.It appears undisputed that Lewis and Wallace ap-peared with the other striking employees seekingreemployment on August 21. They were not amongthe 10 selected for reemployment on that date, orthe 10 in the following date,or the balance, whowere reinstated on Wednesday,August 23. On Au-gust 23,and again on August 28, SuperintendentHay advised Lewis and Wallace that he would callthem and let them know when he was ready to putthem back to work.On September 26, 1967, byseparate letters to each, Hay advised Lewis andWallace that they were being discharged by reasonof their having engaged in violence during thestrike.It is undisputed that Jones,who was in thecar at the time of the incident,was reemployed.Concluding FindingsGeneral Counsel correctly urges that unfair laborpractice strikers are entitled to reinstatement, whena strike is terminated and they have made an un-conditional request for reinstatement.52Respondentcorrectly asserts, as an exception to the foregoingrule, that an employer is not required to reinstate" A sharpshooter is describedas a long-handled, spade-type of shovel."Wallace was self-contradictoryin also assertingthat nothing was saidprior to the time the second sharpshooter was thrown" I do not creditthe assertionof Wallace that there were no bottles inthe car." Howsley wasinconsistent in assertingthat Lewis was obtaining the bot-tles one at a time, and also that he had the box of bottles in his arm when hewas throwing the bottles." I do not credit Howsley's assertion that he saw the imprint of the neckof the bottle on Young's back,particularly since he stated, "itwas the neckof the bottle that hit him,or the bottom of the bottle, but you could see theimprint of the bottle."SiThe denial of Lewis that he threw any bottles,and Wallace's cor-roboration of that assertion,are not credited." Mastro Plastics Corp v. N.L.R.B.,350 U.S. 270. CRESCENT CONSTRUCTION CO. OF SHREVEPORTstrikers who engaged in violence during the strike.53Ihave found,supra,that Lewis and Wallace did en-gage in violence during the strike,as set forthinfra.General Counsel and Charging Party, in theirrespective briefs, contend that the doctrine of con-donation is applicable, by reason of Respondent'sretention,or reinstatement,of others who engagedinmisconduct.The facts relative to these conten-tions are next considered.It is undisputed that Jones,who remained in theautomobile of Lewis throughout the incident of Au-gust 15,was reinstated.Icredit the explanation ofWhite that there was no evidence that Jones had inany manner participated in the violence, and it wasfor this reason that Jones was reinstated.It is un-disputed that during the strike,on an unspecifieddate,underunspecifiedcircumstances,someviolence occurred which resulted in the arrest ofUnion President Roshto and Union Steward Furger-son. These charges are still pending and there hadbeen no trial up to the time of the conclusion of thehearing herein.The explanation of White relativeto the reason for the rehiring of Furgerson,which Icredit,was that there were two men in the car withRoshto and White was advised that neither Furger-son nor the other individual engaged in whateverviolenceoccurred at that time.There is noevidence in conflict with the assertionof White.Both General Counsel and Charging Party assert, intheir briefs,that the retention or reinstatement ofFurgerson was related to Respondent's hope thatFurgerson would supply it with the evidence itdesired relative to the loss of the Union'smajority.While there may be truth in these assertions theyare not relevant to the questionof whether therefusal of reinstatement,and subsequent discharge,of Lewis and Wallace was either discriminatorilymotivated,or whether the retention of Furgersonconstituted condonation.Iam unable to agree with the assertion ofGeneral Counsel that thePosnercase54 supports hiscontention of condonation,where an employerchooses to reinstate one employee and denies rein-statement to another, where they were engaged insimilar acts of misconduct.In thePosnercase theBoard denied reinstatement to two employees whohad personally offended and assaulted the pre-sident,even though another employee guilty of as-sualt had been reinstated.Ifind no merit in the contentions of the ChargingParty (a) that White did not specifically excludeLewis and Wallace when advised by Charging Par-ty'scounsel on August 18 that all striking em-88Respondent cites:Rubin Bros.Footwear,Inc, 99 NLRB610, 611, inwhich the Board stated:We are now of the opinion that the honest belief of an employer thatstriking employees have engaged in misconduct provides an adequatedefense to a charge of discrimination in refusing to reinstate such em-ployees, unless itaffirmativelyappears that such misconduct did not infact occur.We thus hold that once such an honest belief is established,the General Counsel must go forward with evidence to prove that the591ployees would apply for reinstatement on Monday,August 21; (b) that on August 21, SuperintendentHay advised Lewis and Wallace to return on Wed-nesday; and (c) that on August 23 and 28, Haystated only that he would advise them when heneeded them, failing to state that they would not bereturned to work. These failures would be signifi-cant only in the absence of evidence of misconduct.Ialso find no merit in Charging Party's contentionthat Respondent waited until September 26 to ad-vise Lewis and Wallace of their discharges. Charg-ing Party proceeds on the premise that Lewis andWallacewere offered reinstatement. It wouldrequire a strained view of the facts to arrive at sucha conclusion. It is reasonable to infer that White orHay on August 21 advised those who were not onthe list for that day, or the following day, to returnon Wednesday. At no time were either Lewis orWallace advised that they were being reinstated. Ifind Charging Party's reliance on the cases citedmisplaced, and I find that those cases are inap-posite.55 I also find no merit in Charging Party'scontention that the doctrine of equitable estoppalshould apply, by reason of the failure of Respon-dent to advise the Union of these exceptions whenitassertedly advised the Union that all of the em-ployees would be reinstated.Accordingly, having found that Lewis and Wal-lace were engaged in violence during the strike, andthat it was for this reason that Respondent failedand refused to reinstate them, and later dischargedthem, I find that said conduct was not violative ofthe provisions of Section 8(a)(3) and (1), as al-leged, and I will recommend dismissal of the allega-tions of paragraphs 16, 17, 18, and 28 of the com-plaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations of the Respondent described in sectionI,above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, I shall recommendthat it cease and desist therefrom and take certainemployees did not, in fact,engage insuch misconduct The employerthen, of course, may rebut General Counsel's case with evidence thatthe unlawful conduct actually did occur. At all times, the burden ofproving discrimination is that of the General Counsel.S4 I Posner, Inc,140 NLRB 1313, 1315" SeaViewIndustries, 127 NLRB 1402,N.L.R.Bv. AnchorRome Mills,Inc, 228 F.2d 775 (C.A5), Alabama MarbleCo., 83 NLRB 1047, 1048. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDaffirmative action designed to effectuate the poli-cies of the Act.Itwill be recommended that Respondent, uponrequest,bargain collectively with CommunicationsWorkers of America,AFL-CIO,as the exclusiverepresentative of all employees in the unit hereinfound to be appropriate for the purpose of collec-tive bargaining,with respect to rates of pay, wages,hours of employment,and other terms and condi-tions of employment.It is further recommended that Respondent beordered to cease and desist from in any like or re-lated manner infringing upon rights guaranteed toits employees by Section7 of the Act.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:Conclusions of Law1.Respondent is an employer engaged in com-merce within the meaning of Section2(6) and (7)of the Act.2.CommunicationsWorkersofAmerica,AFL-CIO,is a labor organization within the mean-ing of Section2(5) of the Act.3.Allgenerallaborers,truckdrivers,andmechanics,employedbyRespondentatitsShreveport,Louisiana, operation,excluding officeclerical employees,professional employees,guards,and supervisors as definedin the Act,constitute anappropriate unit for the purposes of collective bar-gaining within the meaningof Section 9(b) of theAct.4.The Union has been the exclusive representa-tive of all employees for the purposes of collectivebargaining in the aforesaid unit,within the meaningof Section 9(a) of the Act, on and after July 1,1966.5.By unilaterally granting a wage increase onSeptember2, 1967, and byfailing and refusing tomeet and bargain,ingood faith,on and afterNovember 1, 1966, with the Union as the exclusivecollective-bargaining representative for the em-ployees in the appropriate unit described hereinwith respect to rates of pay, wages,hours of em-ployment,and other terms and conditions of em-ployment,Respondent has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(5) of the Act,and has thus interferedwith,restrained,and coerced their employees in theexercise of rights guaranteed in Section 7 of theAct, and has thus engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(1) of the Act.6.By engaging in the conduct set forth in thesection entitled "Interference, Restraint, and Coer-cion," to the extent therein found, the Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(1) of theAct.7.By failing and refusing to reinstate EugeneLewis andRobert Wallaceon August21,'1967, andby discharging them on September26,1967,Respondent has not engaged in unfairlabor prac-tices within the meaningof Section8(a)(3) and (1)of the Act.8.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law,and upon the entire recordof the case,Irecommend that the Respondent,Richard E. McMahon and C. D. White,Jr.,d/b/aCrescent Construction Company of Shreveport, itsagents, successors,and assigns,shall be ordered to:1.Cease and desist from:(a) Failing and refusing to bargain collectively,in good faith,with Communications Workers ofAmerica,AFL-CIO,as the exclusive bargainingrepresentative of all its employees constituting theunit herein found to be appropriate for the pur-poses of collective bargaining,or byunilaterallygranting wage increases,without notice to or bar-gaining with the Union.(b) Interrogating any of its employees concern-ingorganizationalactivities,orthreateningeconomic retaliation if any employee engages insuch activity,or creating the impression of surveil-lance of the employees organizational activities in amanner constituting interference,restraint, or coer-cion in violation of the provisions of Section8(a)(1) of the Act.(c) Interfering with,restraining,or coercing itsemployees in the exercise of rights guaranteed inSection7 of the Actby granting them economicbenefits,or by changing the terms and conditions oftheir employment;provided,however,that nothingin this Recommended Order shall be construed asrequiring the Respondent to vary or abandon anyeconomic benefit or any term or condition of em-ployment which it has heretofore established.(d) In any like or related manner interferingwith,restraining,or coercing its employees in theexercise of the right of self-organization,to formlabor organizations,to joinor assist the above-named Union,or any other labor organization, tobargain collectively through representatives of theirown choosing,and to engage in any other con-certed activity for the purpose of collective bar-gaining or other mutual aid or protection, or torefrain from any and all such activities.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Upon request,bargain collectively, in goodfaith,with Communications Workers of America,AFL-CIO,as the exclusive bargaining representa-tive of all of its employees in the aforesaid ap-propriate unit,and, if an understanding is reached, CRESCENT CONSTRUCTION CO. OF SHREVEPORT593upon request,embody such understanding in asigned agreement.(b) Post at its plant in Shreveport,Louisiana, co-pies of the attached notice marked "Appendix. "seCopies of said notice, on forms provided by the Re-gionalDirector for Region 15, after being dulysigned by the Respondent's representative,shall beposted by Respondent immediately upon receiptthereof,and be maintainedby it for 60 consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notifythe RegionalDirector for Region 15,inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.IT IS FURTHER RECOMMENDED that unless within20 days from the date of the receipt of this TrialExaminer'sDecision,the Respondent shall notifythe said Regional Director,inwriting,that it willcomply with the foregoing Recommended Order,57the National Labor Relations Board issue an Orderrequiring Respondent to take the aforesaid action.IT IS FURTHER RECOMMENDED that the allegationsof paragraphs 13(g), 16, 17, 18, 19(e), 25, and 28of the complaint be dismissed.i" In the event that this RecommendedOrder is adopted bythe Board,the words"a Decision andOrder"shall be substitutedfor the words "theRecommendedOrder of aTrial Examiner"in the notice.In the furtherevent that the Board'sOrder isenforced by a decree of a United StatesCourt ofAppeals,the words"a Decree of the United StatesCourt of Ap-peals Enforcing an Order"shall be substitutedfor the words "a Decisionand Order."s' In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESmechanics, employed by Respondent at itsShreveport, Louisiana, operation, exclud-ing alloffice clerical employees, profes-sionalemployees, guards, and supervisorsas defined in the Act.WE WILL NOT unilaterally grant wage in-creases without notice to or bargaining withthe Union.WE WILL NOT interfere with, restrain, orcoerce our employees in the exercise of rightsguaranteed in Section 7 of the Act by grantingthem economic benefits or by changing thetermsorconditionsof their employmentwithout notice to or bargaining with the Union.WE WILL NOT interrogate any of our em-ployees concerning their organizational activi-ties,or threaten economic retaliation if anyemployee engages in such activity, or createthe impression of surveillance of the employees,organizational activities in a manner constitut-ing interference, restraint, or coercion in viola-tion of the provisions of Section 8(a)(1) of theAct.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the right to self-or-ganization, to form labor organizations, to joinor assistthe above-named Union, or any otherlabororganization, to bargain collectivelythrough representatives of their own choosing,and to engagein any other concerted activityfor the purpose of collective bargaining, orother mutual aid or protection, or to refrainfrom any and all such activities.All our employees are free to become or remain,or refrain from becoming or remaining, members ofthe above-named or any other labor organization.RICHARDE. MCMAHON &C. D. WHITE,JR., D/B/ACRESENT CONSTRUCTIONCOMPANY OFSHREVEPORT(Employer)Pursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Boardand in order to effectuate the policiesof the Na-tional Labor RelationsAct, asamended,we herebynotifyour employees that:WE WILL NOTrefuse to bargaincollectively,in good faith,with CommunicationsWorkersofAmerica,AFL-CIO,astheexclusiverepresentative of the employees in the ap-propriate unit described below,with respect toratesof pay,wages, hoursof employment, andother terms and conditionsof employment.The appropriate unit is:All general laborers,truckdrivers, andDatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice,T6024 Federal Building (Loyola) 701Loyola Avenue, New Orleans, Louisiana 70113,Telephone 527-6391.354-126 O-LT-73 - pt. 1 - 39